 ATLAS METAL PARTS CO.Atlas Metal Parts Co., Inc. and Local 806, Interna-tional Union, Allied Industrial Workers ofAmerica, AFL-CIO. Cases 30-CA-4646 and30-CA-4822September 17, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn December 13, 1979, Administrative LawJudge David L. Evans issued the attached Decisionin this proceeding. Thereafter, Respondent, theGeneral Counsel, and the Charging Party' filed ex-ceptions and supporting briefs. Respondent alsofiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein. 3The Administrative Law Judge found that theGeneral Counsel had failed to establish that Re-spondent violated Section 8(a)(3) of the Act by re-fusing to reinstate unfair labor practice strikers sub-sequent to their unconditional offer to return towork. He therefore recommended that that portionof the complaint be dismissed. We disagree.As fully set forth in the Administrative LawJudge's Decision, the parties began negotiation fora new collective-bargaining agreement on Februaryt We find no merit to the Charging Party's request for backpay forstriking employees during the strike. We also find no merit to the Charg-ing Party's request for litigation expenses, see Heck's Inc., 215 NLRB 765(1974).2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products;Inc, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.We have also considered Respondent's contention that the Administra-tive Law Judge displayed bias and prejudice against Respondent in thisproceeding and that he should have disqualified himself. We have care-fully considered the record and the attached Decision and reject thesecharges of bias alleged by Respondent as unsupported.In fn. II of the Administrative Law Judge's Decision, the Administra-tive Law Judge incorrectly stated that certain testimony referred to theMarch 15 bargaining session rather than the February 15 bargaining ses-sion. We hereby correct this inadvertent error.s The Administrative Law Judge inadvertently did not include hisfinding of Respondent's changing or eliminating employees' wages, hours,and other terms and conditions of employment in his recommendedOrder. We hereby include it. We also modify his notice to conform withhis recommended Order.252 NLRB No. 291, 1978.4Although the parties met on a number ofoccasions, the Administrative Law Judge found,and we agree, that Respondent did not bargainwith an intention of reaching an agreement andthus engaged in surface bargaining in violation ofSection 8(a)(5) of the Act. It is within the contextof this bad-faith bargaining that, on April 1, theunion membership voted to strike in protest of Re-spondent's unfair labor practices and in support ofthe Union's contract demands. The strike began onApril 6 and continued until the Union notified Re-spondent that the strike was to be terminated onJuly 14. In addition, the Union notified Respondentthat all of the striking employees unconditionallyrequested reinstatement on July 17 to their formerjobs. In agreement with the Administrative LawJudge, we find that the strike was caused and pro-longed by Respondent's unlawful conduct and thatit was an unfair labor practice strike.An employer's responsibility to reinstate an eco-nomic striker is limited to the employer's legitimateand substantial staffing requirements.5On the otherhand, it is well established that, upon an uncondi-tional offer to return to work, unfair labor practicestrikers are entitled to immediate reinstatement totheir former jobs or, if such jobs no longer exist, tosubstantially equivalent positions.6Further, theburden is upon the employer to offer immediateand unconditional reinstatement, even if striker re-placements must be terminated to make room forthe returning strikers. 7In the instant case, at the time the striking em-ployees unconditionally requested reinstatement,Respondent was of the view that the strike hadbeen an economic strike and that the returningstrikers were economic strikers.8 Accordingly, Re-spondent informed the Union that it would recallthe returning strikers to whatever jobs were availa-ble. Respondent did not terminate any of the em-ployees that had been hired to replace the strikersin order to make room for the returning strikers.Respondent merely offered to recall the strikerswhen work became available. Respondent, howev-er, had an obligation to offer immediate and full re-instatement to its returning unfair labor practicestrikers and its failure to terminate strike replace-ments in order to make room for those strikers vio-* Unless otherwise indicated, all dates hereafter refer to 1978.s The Laidlaw Corporation, 171 NLRB 1366 (1968), enfd. 414 F.2d 99(7th Cir. 1969), cert, denied 397 U.S. 920 (1970). See also N.LR.B. v.Fleetwood Trailer Co.. Inc., 389 U.S. 375, 378 (1967).6 N.LR.B. v. McKay Radio & Telegraph Co., 304 U.S. 333 (1938).7 Laredo Coca Cola Bottling Company, 241 NLRB 167 (1979).* At the time of the strike, at the hearing, in its brief to the Adminis-trative Law Judge, and in its exceptions to the Administrative LawJudge's Decision, Respondent has argued that the strike was an economicone and that it was under no obligation to offer immediate reinstatementto its employees who had unconditionally offered to return to work.205 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlated Section 8(a)(3) of the Act.9 In these circum-stances, we find in agreement with the GeneralCounsel that the questions of which employeeswere discriminatorily denied reinstatement by Re-spondent is a matter that can best be determined atthe compliance stage of this proceeding. Accord-ingly, we find that the General Counsel has estab-lished that Respondent violated Section 8(a)(3) and(1) of the Act, by discriminatorily denying immedi-ate reinstatement to unfair labor practice strikerswho had unconditionally offered to return to work.AMENDED REMEDYIn addition to the remedies recommended by theAdministrative Law Judge, having found that Re-spondent committed additional violations of Sec-tion 8(a)(3) and (1) of the Act, we shall order it tocease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of theAct.Since we have found that Respondent failed toreinstate the unfair labor practice strikers upon anunconditional offer by the strikers to return towork, we will order that they be offered immediateand full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equiva-lent positions without prejudice to their seniorityor their rights and privileges previously enjoyed,and that Respondent make them whole for any lossof earnings that they may have suffered by reasonof the unlawful failure to reinstate them by pay-ment to them of a sum of money equal to thatwhich they normally would have earned as wages,from the date of the unlawful failure to reinstatethem to the date of their actual reinstatement, lessnet earnings to which shall be added interest com-puted thereon in the manner prescribed in F. WWoolworth Company, 90 NLRB 289 (1950), andFlorida Steel Corp., 231 NLRB 651 (1977);°see,generally, Isis Plumbing & Heating Co., 138 NLRB716 (1962).Upon the foregoing findings of fact, conclusionsof law, and the entire record and pursuant to Sec-tion 10(c) of the Act, we issue the following:AMENDED CONCLUSIONS OF LAWAdd the following as Conclusions of Law 11:"11. By refusing to reinstate unfair labor practicestrikers upon their unconditional offer to return towork, Respondent has engaged in, and is engaging9 Coca Cola Bottling Company of Miami Inc., 237 NLRB 936 (1977).See also N.L.R.B. v. Top Manufacturing Co., Inc., 594 F.2d 223 (9th Cir.1979).t0 Member Jenkins would compute interest in the manner set forth inhis partial dissent in Olympic Medical Corporation, 250 NLRB No. II(1980).in, unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Atlas Metal Parts Co., Inc., Waukesha, Wisconsin,its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:1. Insert the following as paragraph (c) and re-letter the subsequent paragraphs accordingly:"(c) Refusing to reinstate unfair labor practicesstrikers upon their unconditional offer to return towork."2. Insert the following as paragraph (e) and re-letter the subsequent paragraphs accordingly:"(e) Changing or eliminating employees' wages,hours, or other terms and conditions of employ-ment established by collective bargaining with theUnion without bargaining in good faith with theUnion."3. Insert the following as paragraph 2(d) and re-letter the subsequent paragraphs accordingly:"(d) Offer all unfair labor practice strikers imme-diate and full reinstatement to their former jobs or,if those jobs no longer exist, to substantially equiv-alent positions without prejudice to their seniorityor other rights and privileges previously enjoyed,and make them whole for any loss of pay they mayhave suffered by reason of the refusal to reinstatethem by payment to them of a sum of money equalto the amount they normally would have earned aswages from the date of their unconditional offer toreturn to work to the date of their reinstatement inthe manner set forth in the section of this Decisionand Order entitled 'Amended Remedy."'4. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.206 ATLAS METAL PARTS CO.WE WILL NOT refuse to bargain collectivelyin good faith concerning rates of pay, wages,hours, and other terms and conditions of em-ployment with Local 806, International Union,Allied Industrial Workers of America, AFL-CIO, as the exclusive bargaining representativeof the employees in this appropriate unit:All of our employees excluding executives,supervisors, foremen, professional employ-ees, office clerical employees, draftsmen, allother employees who have the right to hire,and fire and discharge and certain tempo-rary employees not to exceed five (5) innumber, which are defined as summer stu-dent help for a period not to exceed ninety(90) days.WE WILL NOT discourage membership inLocal 806, International Union, Allied Indus-trial Workers of America, AFL-CIO, or anyother labor organization, by delaying reinstate-ment of employees, reducing wages of employ-ees, denying job opportunities to employees,or otherwise discriminating against our em-ployees for engaging in a protected strike orother lawful union or concerted activities forthe purpose of mutual aid and protecton.WE WILL NOT refuse to reinstate any unfairlabor practice striker who unconditionallyoffers to return to work.WE WILL NOT threaten employees with theassignment of more onerous working condi-tions if they file grievances.WE WILL NOT instruct our employees not totalk about the Union in the absence of a validno-solicitation rule.WE WILL NOT change or eliminate our em-ployees' wages, hours, or other terms and con-ditions of employment established by collec-tive bargaining with the Union without bar-gaining in good faith with the Union.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL, upon request, bargain collectivelyin good faith with the Union as the exclusiverepresentative of the employees in the abovebargaining unit concerning rates of pay,wages, hours, and other terms and conditionsof employment, and embody any understand-ing reached in a signed agreement.WE WILL, upon the Union's request, rescindany or all changes in terms and conditions ofemployment made by us after February 15,1978, pursuant our unilateral implementationof certain of our bargaining proposals, includ-ing specifically our proposed elimination ofour employees'pension plan, making paymentsas necessary to restore the plan. We shall con-tinue such conditions in effect and continue tomake such payments as required to the pensionfund until we have negotiated in good faithwith the Union to a new agreement or an im-passe on the pension fund and other mattersaffecting our employees' terms and conditionsof employment.WE WILL make whole any of our employeesin the above-described unit for any losses theymay have suffered as a result of our unlawfulunilateral actions, including specifically ourunlawful elimination of their pension plan.However, our employees shall not be requiredto repay us for the moneys they received inlieu of payments to their pension plan whichwe unlawfully abolished.WE WILL offer unfair labor practice strikersimmediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent positions without prej-udice to their seniority or other rights andprivileges previously enjoyed, and WE WILLmake them whole for any loss of pay theymay have suffered by reason of the refusal toreinstate them by payment to them of a sumequal to the amount they normally would haveearned as wages from the date of their uncon-ditional offer to return to work to the date oftheir reinstatement, plus interest.WE WILL furnish the above-named labor or-ganization the information it requested con-cerning the use of subcontractors.WE WILL make whole, with interest, DonaldBehling for any losses he may have incurredby reason of our unlawful delay in reinstatinghim, the reduction of his wage rate, and therefusal to consider him for a truckdriving job,and WE WILL, only on the basis of lawful con-siderations, give Donald Behling considerationfor the job of truckdriver and give him a rea-sonable amount of time to consider any offermade in that regard.WE WILL reimburse employee-members ofthe union negotiating committee for wagesthey lost, if any, while attending negotiatingsessions on and after February 15, 1978, withinterest.ATLAS METAL PARTS CO., INC.207 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEDAVID L. EVANS, Administrative Law Judge: A hear-ing in this consolidated proceeding was held on May 7,8, 9, and 10, 1979, at Milwaukee, Wisconsin, based oncharges filed against Atlas Metal Parts Co., Inc., hereincalled Respondent or the Company, by Local 806, Inter-national Union, Allied Industrial Workers of America,AFL-CIO, herein called the Union or the ChargingParty. Based on these charges the Regional Directorissued complaints and first amended consolidated com-plaint and notice of hearing alleging various violations ofSection 8(a)(1), (3), and (5) of the Act by Respondent.Amendments to the first amended consolidated com-plaint were made at the hearing. Respondent duly filedanswers to the complaints and amendments thereto deny-ing the commission of any unfair labor practices.The General Counsel, the Charging Party, and Re-spondent have filed briefs which have been carefullyconsidered.Upon the entire record' and my observations of thewitnesses and upon the inherent probabilities and im-probabilities of the testimony of the witnesses, andhaving taken into account the arguments made at thehearing and in the briefs submitted, I make the following:FINDINGS AND CONCLUSIONSI. JURISDICTIONRespondent is a Wisconsin corporation engaged in themanufacturing and processing of metal parts in Wauke-sha, Wisconsin, where during the year preceding the is-suance of the complaint herein it purchased and receivedgoods and materials valued in excess of $50,000 directlyfrom points located outside the State of Wisconsin andsold and shipped goods valued in excess of $50,000 di-rectly to customers located outside Wisconsin. The com-plaint alleges, Respondent admits, and I find that Re-spondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaningof Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESRespondent is basically a job-shop manufacturing op-eration which employs approximately 35 employees ontwo shifts. It has recognized the Union since about 1956as the collective-bargaining representative of its produc-tion and maintenance employees. The parties have en-tered successive collective-bargaining agreements, themost recent of which (and which I shall refer to as the1977 contract) was effective from March 1, 1977, toMarch 1, 1978. All contracts since 1957 have provided aunion-shop agreement requiring employees to join theUnion (and/or maintain their membership therein) afterI Counsel for the General Counsel has moved without opposition thatthe transcript be corrected in certain respects.45 days of employment. Since 1967 all agreements havecontained a provision for checkoff of union dues. At thehearing it was stipulated that as of February 3, 1978,2 33of the 35 employees in the production and maintenanceunit were members of the Charging Party and have ex-ecuted authorizations for checkoff of their union duesfrom their weekly paychecks.The parties met 19 times between the date of Februray1, 1978, and February 13, 1979, to negotiate renewal ofthe 1977 contract. The central issue of this case is wheth-er during the course of these meetings Respondent nego-tiated without intent to reach a collective-bargainingagreement. Other issues in this case are whether Re-spondent engaged in various acts in violation of Section8(a)(1) before, during, and after the period of negotia-tions; whether a strike which occurred during the midstof the negotiations was caused or prolonged by anyunfair labor practices of Respondent; whether Respond-ent discriminated against certain employees in violationof Section 8(a)(3) of the Act before or after the strike;and whether Respondent committed various other viola-tions of Section 8(a)(5) of the Act by such alleged ac-tions as individual bargaining, unilateral actions, and re-fusal to furnish information relevant and necessary to theUnion's function as collective-bargaining representativeof the employees in the unit.3A. Alleged Independent Violations of Section 8(a)(1)and Discrimination Against Employee RigdonThe complaint alleges that during February andMarch Supervisors Frank Barr and Robert Palatearthreatened an employee, namely, Darrell Rigdon, withmore onerous working conditions if he filed grievancesand impliedly promised him better working conditions ifhe refrained from doing so.The punch press operators, such as Rigdon, were paidon an incentive basis. Jobs were rated as to how manypieces could be made in an hour. If incentive employeesmade above the rate, they would receive a commensu-rate percentage above a contractually stated base rate.Obviously, if a job was rated too high it would be moredifficult, or impossible, to make the incentive premium.If an employee felt the rating on a job was too high, hewould, by himself or through his committeeman, verbal-ly complain or grieve to Foreman Barr or AssistantForeman Palatear.Rigdon testified that in early February he was work-ing on a job when Frank Barr approached him and com-mented that the particular job was well rated. Rigdon re-plied that it was not and he intended to file a grievancewhich he thereafter did. The grievance was successful2 All dates hereinafter are within 1978, unless otherwise stated.3 As alleged in the complaint and admitted by Respondent, the parties'contracts have included the following unit description which unit is ap-propriate for the purposes of collective-bargaining under Sec. 9 of theAct:All employees of Respondent] excluding executives, supervisors,foremen, professional employees, office clerical employees, drafts-men, all other employees who have the right to hire and dischargeand certain temporary employees not to exceed five (5) in numberwhich are defined as summer student help for a period not to exceedninety (90) days.208 ATLAS METAL PARTS CO.and the job rerated but, according to Rigdon, Barr ap-proached him shortly thereafter and, "told me that Ishould stop filing a grievance on jobs. And if I did that,I would make more money and things would run a lotsmoother. And if I did not, he would give me, as werefer to, as dirty jobs, which means bad rated jobs."Rigdon further testified that in early March, after he hadbeen successful in another grievance, Barr repeated thepreviously quoted statement. After this second grievanceand second comment by Barr, according to Rigdon, as-sistant foreman Palatear approached him and told him"basically the same thing as Frank told me in the morn-ing, that I should keep a low profile and come down andstop writing grievances on the jobs, and I would defi-nitely make more money."When asked about this last remark on cross-examina-tion, Palatear credibly denied the "low profile" remark,but he, as well as Barr, admitted telling Rigdon that if hewould spend less time filing grievances he would makemore money. Barr denied being able to recall tellingRigdon that he would receive "dirt" jobs if he continuedfiling grievances about rates, but his testimony fell shortof a credible denial of Rigdon's testimony that Barrtwice threatened him with "dirt" or heavy jobs if hecontinued filing grievances over rates. Both Barr and Pa-latear acknowledged that Rigdon filed more grievancesover rates than most other employees.Since Rigdon was an incentive employee, the admittedstatements that it would be more profitable for him tospend time working, even as opposed to filing griev-ances, appears to be self-evident, and nonviolative. How-ever, the remark by Barr that he would assign "dirt"jobs to Rigdon if he continued to file grievances is adirect threat of retaliation for engaging in protected ac-tivities and I find and conclude that it was a violation ofSection 8(a)(1) for Barr to have done so.As violation of Section 8(a)(3) of the Act, the GeneralCounsel alleges that after Barr's second remark regarding"dirt" jobs, "Respondent discriminatorily assigned itsemployee Darrell Rigdon to more onerous tasks forhaving filed a grievance." In this regard Rigdon testifiedthat shortly after Barr's second threat of "dirty" jobs, hewas assigned a quarter-inch steel job which lasted for 4days. Rigdon testified that employees were usually lefton such jobs for no more than 2-1/2 or 3 days. Rigdonfirst testified that he did not complain to the foremanabout being kept on the job the fourth day, but then hetestified that he complained to his foreman (not specify-ing Barr or Palatear) and was told to file a grievance.Rigdon first testified that no grievance was filed over thematter, but he then testified that a grievance over harass-ment was filed in regard to the assignment. No suchgrievance was placed in evidence if it was filed.Barr and Palatear testified that jobs were assigned inrotation and there is no evidence that the initial assign-ment of the job in question was made on any other basis.That is, there is no evidence that the job was taken outof rotation in order to give it to Rigdon and Rigdon didnot claim to have been working on another job when hereceived the assignment. There was no reliable evidencethat employees were taken off of such jobs without re-quest after the third day and Rigdon's testimony of hiscomplaint and grievances, or lack thereof, is too self-con-tradictory to conclude that he was left on the job despitecomplaints. In summary, I find there is insufficient evi-dence to support a conclusion that because of discrimina-tory motivation Rigdon was either assigned or left upona more onerous task because he had filed a grievance.Accordingly, I shall recommend that this allegation ofthe complaint be dismissed.The complaint alleges that in the week before thestrike which began on April 6, 1978, Respondent's presi-dent, Fenlon, encouraged an employee, namely, EdwinKressin, to take a vacation "so that the employee wouldnot be present at the start of the anticipated strike andavailable to go on strike." Kressin had been a spotwelder for Respondent since 1939 and was the senioremployee in the plant. In such position he had firstchoice as to when he would take his vacation. Kressintestified that some time during the week before the April6 strike, Fenlon spoke to him at his work station and"told me if I could take my vacation, because the em-ployees are going out on strike, and that way I wouldn'thave to worry about walking. And when it was over, Icould come back to work." Kressin testified that he toldFenlon that he would not take his vacation at that timebecause he wanted to be present to assist the striking em-ployees and engage in the picketing himself because"them are my buddies, and I organized this Union in1954. And, I said, we'll go in and either make it or breakit."Fenlon testified that before the exchange betweenKressin and him, Respondent had posted a notice show-ing how much vacation time each employee had ac-crued. Fenlon testified that the strike vote had beentaken and "I explained to Mr. Kressin that the vacationschedule if he was going to take vacation, would have tobe scheduled to a strike because if the Union did go onstrike all benefits would stop, including vacations, pay-ment to the pension fund, and insurance benefits." Kres-sin denied that Fenlon suggested that the vacation betaken before the strike because Respondent would not bepaying vacation benefits during the strike.I credit Fenlon's account of this exchange. There is noevidence that Kressin was particularly active in theUnion at that point and, although he had been one of theoriginal organizers, there is no reason to believe thatsome 25 years later Fenlon would select him as an em-ployee worthy of inducement to refrain from strike ac-tivities. Accordingly, I shall recommend that this allega-tion of the complaint be dismissed.The complaint alleges that in the week before theApril 6 strike, Barr told an employee that he was stupidif he went on strike. For this allegation the GeneralCounsel relies on the testimony of David DonaldRoessler, who testified Barr made such a statement. Barrtestified that he recalled making such statement toRigdon, but not Roessler. He testified that he told sever-al employees that they would be stupid to be strikingrather than working and getting paid.The General Counsel advances no cogent argumentfor concluding that Barr's undenied remark would inter-fere with, restrain, or coerce Roessler or any other em-209 DECISIONS OF NATIONAL LABOR RELATIONS BOARDployee in their Section 7 rights, and none can be envi-sioned by me. Accordingly, I shall recommend that thisparagraph of the complaint be dismissed.The complaint alleges that in April, after the strikebegan, Fenlon created the impression that the employees'union activities were being kept under surveillance. TheGeneral Counsel does not indicate upon what testimonyhe relies for such an allegation, but presumably it is thatof employee Ronald Edward Kennedy who testified thaton a Saturday during the strike Fenlon was driving hisautomobile out of the plant through a gate which Kenne-dy was picketing. Kennedy testified that Fenlon "rolleddown the window and said ...he asked what I wasdoing there because he felt there was a union meeting,he said. And I said there wasn't any to my aware. And ifthere was, I didn't know anything about it. And then hesaid well, I could go home unless I wanted to watch anempty plant." Fenlon admitted the remarks as testified toby Kennedy; however, I can find no element of interfer-ence with or restraint or coercion of Respondent's em-ployees' Section 7 rights in this remark. Accordingly, Ishall recommend that this allegation of the complaint bedismissed.The complaint alleges that in early April, Fenlon "so-licited a striking employee to return to work with apromise of police protection while crossing the picketline." To this allegation employee Kennedy testified thata week after the strike started he and his son went to theoffice to pick up a paycheck he had coming. Kennedyasked Fenlon how long the strike would last and Fenlonreplied that it was up to the employees and "he said Icould come back to work any time I wanted and I didn'thave to feel any threats, that he had police protection forus." This comment is undenied by Fenlon but under thecircumstances, I again can find no element of interfer-ence with or restraint or coercion of employees in theirexercise of Section 7 rights in this one remark and, ac-cordingly, I shall recommend that this allegation of thecomplaint be dismissed.The complaint alleges that on or about August 10,Jacob Teufel, Respondent's production manager, "threat-ened an employee with discharge if the employee did notaccept a transfer to another job." The General Counseldoes not mention the matter in his brief, but presumablyhe relies on employee Donald Behling's testimony that,after the strike, as employees were being reinstated tovarious jobs, Teufel told him that he would be requiredto accept a job as a punch press operator or be dis-charged. Behling had theretofore been a tool and die-maker, as discussed infra.Teufel admitted making the statements in question toBehling, however, he also added that, upon legal advice,he almost immediately repudiated the remark and by tell-ing Behling that he did not have to accept the transfer.Behling acknowledged this repudiation in his testimony,and I find that there is no violation of the Act in Teufel'srepudiated remark. Accordingly, I shall recommend thisparagraph of the complaint be dismissed.The complaint alleges that during August 1978 Barr"prohibited employees from talking about union mat-ters." Behling testified, and Barr essentially admitted,that as he was engaging in a discussion with other em-ployees just before quitting time, Barr, from about 30feet away, yelled at him to stop talking about union busi-ness on company time. There had never before been arule against talking about union or any other mattersduring employees' working time and I find that Barr's(yelled) instruction to Behling violated Section 8(a)(1) ofthe Act as it was a discriminatory prohibition to Behling(and all other employees who heard, or heard of, the in-struction) against engaging in discussions about theUnion but no other topic.B. Alleged Bad-Faith Negotiations1. The negotiationsThe bargaining sessions in issue were conducted forthe purpose of negotiating a contract to succeed the 1977contract. Both parties made written and oral proposalswhich were keyed to that contract.4Minutes of each of the 19 bargaining sessions werekept by Respondent's negotiator, James C. Mallien.5TheUnion's chief negotiator, Regional Representative MarkBloomier,6was the General Counsel's chief witnessabout the substance of the bargaining sessions, and Mal-lien was Respondent's. The minutes of the sessions(which were composed by Mallien immediately aftereach session) were introduced into evidence by the Gen-eral Counsel. Bloomier was asked whether the minutesof each session contained "any inaccuracies, incomplete-ness or misstatements of the Union's position taken at[each] meeting." Bloomier usually answered in the nega-tive to this repeated inquiry. Where he took exception tostatements or testified about additional remarks whichare significant,7I have noted his testimony. Respondentbasically relied on the minutes as its evidence of whathappened at the meetings, Mallien making only a few ad-ditions (which are noted) and no deletions to the minutesin his testimony. Therefore, the recitations of fact aboutthe sessions are the recitations of the minutes unless oth-erwise indicated.Meeting 1, February 1, 1978At the first session, the Union presented a list of itemsas proposals for changes in the 1977 contract which Re-spondent aptly described as a "laundry list." The Unionmade the following proposals: Allowing checkoff on al-ternate paydays so that an increase in Union dues couldbe taken out of larger checks; an additional holiday; pro-visions covering when holidays fall on Saturdays andSundays; provisions regarding applications of seniority tolayoff; calculation of pay for vacations for employeeswho transfer from piecework to hourly basis; add over-' It is to be noted that, although the parties had had a contractual rela-tionship for over 20 years, only the original and the 1977 contracts wereplaced in evidence. Accordingly, I have relied on stipulations of the par-ties and undisputed testimony for the history of certain clauses.5 Mallien was usually assisted by Respondent's president, Lester GFenlon, or Production Manager Jacob (Jake) Teufel, and/or SupervisorRichard Geux.K Bloomier was usually assisted by employee bargaining committeemembers Behling, Kohn, and/or Deitzler.7 Bloomier also did a small amount of quibbling with certain recita-tions in the minutes which is unnecessary to discuss herein.210 ATLAS METAL PARTS CO.time to computing vacation pay; add specified relativesfor coverage of the funeral leave clause; 20-percent in-crease in wage rates; cost-of-living clause granting a 1-cent raise for each 3/10-percent increase in the 1967Consumer Price Index every 3 months; proposals for pe-riodic wage reviews; proposals to bring a timestudyexpert into the plant if the grievance procedure does notsettle rates for new jobs; increase second-shift premiumfrom 20 cents to 25 cents; increase employer contributionfor insurance from 85 percent to 100 percent; replaceTravelers Insurance Company, the existing company car-rier, with Allied Industrial Workers' Health and Welfareplan; substantial increase in coverage of the health plan;increase in pension contributions to the Allied IndustrialWorkers' plan from 17 cents to 22 cents per hour for allhours worked; count contract negotiation and grievanceprocedure time spent by bargaining committee membersin calculating vacation and pension; increase life insur-ance from $4,000 to $6,000; increase weekly accident andsickness benefit from 84 to $110; add two classificationsto the contract and delete one; and certain down time bepaid at 150 percent of base rate.Mallien asked Bloomier what he thought of the idea ofdirect payments to employees instead of contributions tothe AIW pension plan provided by all prior contracts be-tween the parties. Mallien noted that employees couldinvest such moneys in an individual retirement accountsif they wished. Bloomier expressed doubts about howsuch a plan could work; Mallien asked Bloomier to atleast find out what the members thought about it.Meeting 2, February 15, 1978There was little discussion at the second meeting. TheCompany presented its initial proposal which was keyedto the 1977 contract. Article by article the followingproposals were made by Respondent:The 1977 contract excluded from the bargaining unitdescribed in Article 1, "Recognition, Purpose and UnionSecurity," five summer students who worked for lessthan a 90-day period. Respondent proposed deletions inthe clause so that five "students, whether they workedonly in summers or whether they worked more than 90days, would be excluded from the unit." The "purpose"section had recited that a harmonious relationship is anobjective of the contract and that the parties wouldstrive for a "continuously more successful operations."Respondent proposed to eliminate this clause and "pur-pose" is stated to be only the setting forth of the termsand conditions of employment. Respondent proposed todelete the union-shop9provision which had appeared inall prior contracts dating back to 1957. In the placethereof Respondent proposed to insert:Section 1.03. The Union and the Company agreethat whether an employee belongs to the Union ordoesn't belong to the Union is a matter of personal'Such individual programs are available under 1974 amendments tothe Internal Revenue Code, 26 U.S.C. § 408, where no employer pro-gram is available.I This clause stated that employees would be required to join theUnion after 45 days or employment and/or maintain their membership inthe Union, as noted above.choice for each individual employee. Employees donot have to belong to the Union or pay a fee to theUnion in order to work at the Company.This "affirmative-no-union-shop" language pro-posal,°0as I shall refer to it herein, plays a signifi-cant part in the negotiations. Respondent furtherproposed to eliminate checkoff which had been inall previous contracts since 1967.The following changes in the prior article 11, "Hoursof Work and Overtime," were proposed by Respondent:A provision that reduction of the 8-hour workday 40-hour workweek must be by mutual consent was eliminat-ed. Respondent proposed that shift hours could bechanged on "business needs," and Respondent proposedto delete the prior provision that 48 hours' notice to em-ployees and committeemen would be given if shift hourswere changed; Respondent proposed to substitute there-for a proposal to give "reasonable" notice to employees,making no mention of committeemen. The 1977 contractlimited a 4-hour showup pay provision by only specifiedcauses "such as fire emergencies, power breakdowns";Respondent proposed to limit the showup pay to all"contingencies beyond the control of the company." The1977 contract covered all injuries on company property,granting employees pay for the remainder of the shift;Respondent's proposal covered only pay for injuries "inthe course of employment." Respondent proposedmaking all overtime compulsory, although it did agree toask all qualified employees before compelling any oneemployee to work overtime.For article III, "Holidays," no change was proposedby Respondent.For article IV, "Seniority," the following proposalswere made: The definition of "seniority" would bechanged from "length of service" to length of time thatan employee had worked for the Company, the differ-ence being that striking time would not be considered astime worked. For layoffs, Respondent proposed that full-time employees could bump part-time employees if thefull-time employee is "qualified"; the prior contract re-quired only the full-time employee "be available." Re-spondent also proposed to be allowed to deviate from se-niority in selecting two employees during a contract yearwho would not be affected by a layoff. The 1977 con-tract recited that in cases of recalls, seniority wouldgovern provided that an employee could perform thework; Respondent proposed to add the word "satisfacto-rily" to the performance requirement. The prior contractprovided recall rights companywide; Respondent's pro-posal provided for recall "by classification." The 1977contract provided that seniority would terminate uponlayoff for a period one-half the length of an employee'sseniority or I-year service, whichever one is greater; Re-spondent proposed that layoffs of 12 months or thelength of seniority, whichever is less be deemed to termi-nate seniority. (The net effect, of course, would be thatemployees with less than one or greater than 2 years se-10 Respondent essentially duplicated the effect of this proposal in aproposed amendment to the "Non-Discrimination" clause of the 1977contract. However, this redundant clause was not mentioned again in thebargaining, and I shall make no further reference to it in this Decision.211 DECISIONS OF NATIONAL LABOR RELATIONS BOARDniority would lose recall rights they would otherwisehave had under the 1977 contract.) The 1977 contractprovided for superseniority, not limited to layoffs and re-calls, for bargaining committee members who, under allcontracts and proposals, had grievance-handling func-tions; Respondent proposed to delete all superseniorityfor the individuals holding these positions.Article V, "Leave of Absence," of the 1977 contractprovided for leaves of absences without limitation uponthe basis on which they could be granted; Respondent'sproposal recites that leaves of absences would be grantedonly for specified reasons, to wit: maternity, illness in theimmediate family, or physical or mental disabilities. Re-spondent's 1978 proposal would have barred all "gainfulemployment" during any period of layoff; there was nosuch limitation in the 1977 contract.Respondent proposed to change article VI, "Vaca-tions," to base vacation pay on total earnings for theprior 12 months divided by 52, as opposed to the methodof the 1977 contract which provided vacation pay basedon hourly rate or incentive pay for the preceding 12weeks. (Of course, the net effect of Respondent's propos-als was to penalize employees for nonpaid time duringthe preceding year, such as strikes.)Article VII of the 1977 contract, "Grievance Proce-dure," provided for grievance procedure and binding ar-bitration. Respondent proposed no changes in the griev-ance procedure but did propose that rather than arbitra-tors being selected from panels submitted by Federal Me-diation Conciliation Service, a permanent arbitrator,from panels submitted by the Wisconsin EmploymentRelation Commission, be designated. For the arbitrationclause Respondent proposed deletion of the expressionthat arbitration is binding on the parties. It further pro-posed that either party could demand the transcript ofarbitration proceedings and, if this demand was made,the cost of the transcription would be equally borne bythe parties; in the 1977 contract cost fell on the party re-questing transcription. Respondent further proposed thata 20-day limit be placed on any transcription and a 45-day limit be placed on any arbitrator to issue his deci-sion. The prior contract permitted bargaining committeemembers to leave their departments to investigate oradjust grievances if they secured permission of their su-pervisors. Respondent proposed that, in addition, bar-gaining committee members must also receive permissionof the supervisor of any department they seek to enter toinvestigate or adjust a grievance. The 1977 contract pro-vided for pay for bargaining committee members whilehandling grievances; Respondent proposed to delete suchpay except where the bargaining committee memberswere attending meetings scheduled by Respondentduring working hours. Respondent further proposed ex-pressly to eliminate pay for any time spent by the bar-gaining committee members in bargaining, whereas therewas no provision on this topic in the 1977 contract.Article VII of the 1977 contract had a usual no-strikeclause; Respondent proposed to eliminate the employees'right to engage in sympathy and unfair labor practicestrikes in the 1978 contract.Respondent proposed no expressed change in articleVIII, "Management Rights Clause."Article IX of the 1977 contract, entitled "General,"provided for union executive board or bargaining com-mittee members being allowed to have an unspecifiedamount of time off for "Union business" during regularworking hours after receiving approval from Respond-ent; Respondent's 1978 proposal provided for leaves ofabsences for not more than 30 days for executive boardor bargaining committee members for the purpose onlyof attending "a convention of the Union." Article IX ofthe 1977 contract further provided that any changes inwages, hours, or working conditions must be by mutualconsent; Respondent proposed to delete this section andin its place establish the unqualified right to "institute orpay wages and/or benefits which are in excess of theminimum provided in this agreement." Article IX of the1977 contract further provided that supervisors could notperform bargaining unit work except in specified condi-tions such as instructing new employees; Respondent's1978 proposal repeats the exceptions with the preferencethat "the company will not normally assign supervisorsto the performance of work normally performed bymembers of the bargaining unit except under [the samespecified conditions]." (Of course, injection of the term"normally" twice would render the section meaningless.)The 1977 contract provided that employees would notbe required to work on material from a strikeboundplant; Respondent's March 15 proposal would qualifysuch restrictions with the phrase "from a strike-boundplant that is not an established customer of the compa-ny." Article IX of the 1977 contract had permitted post-ing of all Union notices except those which will inanyway embarrass or harass the Company. Respondent'sproposal limited the use of the bulletin board to the an-nouncement of union meetings, elections, appointments,and union recreational and social events. The 1977 con-tract had simply required employees to receive regularpay, less jury pay, for any days they served on a jury.Respondent's proposal limited jury pay to 10 days andrequired employees to report for work on days theyserved on juries "whenever possible for more than 1hour" or be disqualified for jury pay. Respondent's pro-posal for article IX would have further deleted the priorcontract's provision that required removal of all writtenwarning notices from any employee's personnel file 1year after entry and further provided that disciplinaryaction for violation of one rule would not be culminativeas to violations of other rules. Finally, for article IX, Re-spondent proposed that funeral leave be reduced in termsof which relatives' death are included and the time al-lowed for funeral leave reduced to that necessary to ar-range and attend up to maximum of 3 days; the priorcontract simply allowed 3 days for the funerals of speci-fied relatives.Except for a proposed general increase, discussedinfra, Respondent made no proposals in the language ofarticle X, "Wages," or article XI, "Insurance."The prior contracts between Respondent and theUnion provided for participation in the Allied IndustrialWorkers' AFL-CIO, region 9 pension trust fund in con-junction with Bankers Life Insurance Company, DesMoines, Iowa. The 1977 contract, article XII, provided212 ATLAS METAL PARTS CO.for a contribution of 17 cents per hour for each hourworked by Respondent to that pension fund. In its Feb-ruary 15 proposal, Respondent proposed that it retain theright to eliminate the pension fund and pay, by separatequarterly check, each employee 17 cents per hour for upto 40 hours a week worked; the prior contract providedno limitation on the number of hours per week per em-ployee for which Respondent was required to contributeto the AIW pension fund. The proposal to delete thepension funds concluded:It is hoped that the employees would utilize this ad-ditional money for Individual Retirement Account(IRA) in accordance with applicable law. Upon ob-taining written authorization from an employee, thecompany will deposit this money directly to the em-ployee's Individual Retirement Account.Article XIII of the prior agreement "Terms of Agree-ment," simply recited that the contract was intended tobe the entire agreement between the parties and the par-ties intended the agreement to conform to existing laws.For article XIII, Respondent proposed to eliminate thoseprovisions. It proposed "Rules of Construction," a sec-tion which would restrict the definition of "just cause"and place a strict definition of "past practice" on arbitra-tors which would exclude from consideration, inter alia,matters which "must not be in opposition to the termsand conditions of this agreement." (Of course, agreementwith this latter term would mean that arbitrators couldnot consider past practices.) Respondent further pro-posed as "Waiver of Bargaining," a waiver of bargainingrights during the term of the agreement not only as tomatters expressly covered but also "any subject ormatter not specifically covered in this Agreement, eventhough said subject of matter may not have been withinthe knowledge or contemplation or either or both of theparties at the time they negotiated or signed this agree-ment."Respondent's proposal of February 15 concluded, "theCompany proposes an across-the-board wage increase of6.8 percent for all regular full-time employees. For in-centive workers, the implementation to affect [sic] the in-crease to be discussed and worked out." Mallien testifiedthat at this meeting, Respondent also proposed that theUnion could have simply a renewal of the 1977 contract,with no changes, if it were willing to accept a 6.8-per-cent wage increase. Bloomier did not directly disputeMallien's testimony on this point; he testified that hesimply could not remember such a proposal being made.When asked what the Union responded to the "inde-pendent 6.8 percent increase" proposal, Mallien testifiedthat the Union stated that it would have to study Re-spondent's proposals before replying. In addition toBloomier's failure to deny Mallien's testimony, Respond-ent points to its minutes of the February 15 meeting ascorroborating Mallien's testimony that the unqualified6.8-percent wage increase proposal was made at the Feb-ruary 15 meeting. Respondent notes that the minutes ofthis meeting (as well as other meetings), were posted byRespondent at the plant and no bargaining committeemember objected to the inclusion of the reference to thisproposal. However, even without a credible, unqualifieddenial, it is unlikely that the proposal was made at all,but a virtual certainty that if it was, it was not made in aserious vein. The reasons for this conclusion are:(1) Mallien was clear that his negotiating instructionsfrom Fenlon were to "try and get a contract that wouldnot require people to belong to the Union. Try to dosomething about the pension. And try to keep the eco-nomics to a cost-of-living increase which was somewherearound 6.8." Also, Fenlon himself admitted on cross-ex-amination that elimination of union shop and checkoffwere "must" items and he never authorized Mallien tochange Respondent's position on those issues." Mallienis a lawyer of 30 years' experience and I am confidentthat he had no intention of committing the gross misfea-sance of simply renewing the 1977 contract without anyattempt to eliminate the pension fund obligations and theunion-shop clause as instructed by Fenlon.(2) The proposal (of contract renewal, a 6.8-percentwage increase, and nothing more) was never reasserted,even in the face of strike threats, a 12-week strike, andover a year of negotiations, all discussed infra. Had theproposal been made, Respondent assuredly would havereasserted it at some stage of this protracted, expensivelabor dispute.(3) The proposition of a 6.8-percent increase in wagewith no other changes and a proposal of a 6.8-percent in-crease in wages coupled with the plenary changes justenumerated are mutually exclusive. It would be fatuousto conclude that Respondent went to all the trouble ofpreparing the enumerated proposals with the serious in-tention of dropping them if the Union would agreesimply to an increase in wage rates equal to the preced-ing year's increase in the Consumer Price Index.(4) As discussed infra, Respondent granted wage in-creases far in excess of 6.8 percent and continued toinsist (throughout a 12-week strike and over a year of ne-gotiations) on, inter alia, the elimination of union shopand checkoff, thus, demonstrating that its objective wasfar greater than limiting its costs to 6.8 percent which isall that would have been achieved had its proposal beenserious.(5) Mallien had testified that the Union responded tothis "proposal" by saying it would have to consider thelanguage of other proposals. Mallien did not at the fol-lowing meeting (or thereafter) ask if the Union wouldaccept the 6.8-percent wage increase without any lan-guage changes. Had Respondent been serious, it at leastwould have asked.Actual, serious, proposals, acceptance of which woulddramatically alter the course of bargaining would, atleast, be mentioned more than once. The "proposal" of6.8-percent wage increase, contract renewal and nothingmore was mentioned again by neither party during thecourse of the bargaining, either verbally or in writing.' In self-contradictory testimony which I discredit, Fenlon did testifythat while the elimination of the union-security provisions were a "must"item and that he never authorized Mallien to deviate from that position.Respondent did offer to simply renew the contract for a 6 8-percent wageincrease at the March 15 meeting213 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMeeting 3, February 23, 1978Respondent's minutes of the third meeting state thatMallien proposed to put into effect the 6.8-percentacross-the-board wage increase, effective March 1, whilenegotiations continued, and the Union was opposed tosuch implementation. Bloomier testified that the Unionstated that any wage increases should be held so that acomplete contract could be negotiated. Bloomier furthertestified, without contradiction, that in this meeting Re-spondent gave as its reasons for proposal of deleting theunion-shop and checkoff provisions that Respondentwanted the employees to have freedom of choice aboutthe union membership and did not want to be botheredwith the union business of checkoff. Bloomier testifiedthat he responded that the parties had had the union-shop agreement since the beginning of the relationshipand things had not been that difficult. The exchange re-garding the union-shop and checkoff positions are not re-corded in Respondent's minutes nor was the Union'sstated reason for the Union's opposition to the implemen-tation of the 6.8-percent wage increase on March 1.At the February 23 meeting the Union dropped itsproposals regarding reporting paying, additional holiday,laying off of part-time employees, methods of computa-tion of credit earned vacation, institution of a cost-of-living clause, and requests for additional classifications.The Union explained several other proposals and madethe following modifications of its economic proposals:Instead of 20-percent increase in I year, the Union pro-posed a 2-year contract with I l-percent increase the firstyear and 10-percent increase the second year (to thisMallien responded that the wage increases would forceRespondent out of competitive position); it reduced itsdemand for 100-percent contribution to the health insur-ance program to 90 percent; it dropped its pension con-tribution demand from 22 cents to 19 cents the first yearand 20 cents the second year; and it dropped its life in-surance coverage demand from $6,000 to $5,000.In discussing Respondent's proposal of February 6, theUnion agreed to the "Purpose" proposal but none other.Respondent offered no change in its proposals (and, spe-cifically, it did not propose that the prior contract be re-newed with a 6.8-percent wage increase).Meeting 4, March 10, 1978The parties met at the Federal Mediation and Concilia-tion Service office, with Commissioner DeHaven, for thefourth meeting. Also present was an AIW pension trustadministrator who was present to discuss variouschanges that were to be made in the AIW pension plan.According to Respondent's minutes, Bloomier an-nounced that there had been a membership vote to strikebut he had personally restrained the men. Mallien repliedthat the employees could strike but the Employer couldreplace the striking employees.The minutes recite that the Union agreed to portionsof Respondent's proposal to limit the authority of arbi-trators but was opposed to the concept of a permanentarbitrator. The minutes further state that the Unionagreed to Respondent's proposed "Waiver BargainingClause" if the following sentence could be added:This shall not prevent parties from mutually agree-ing to changes or amendments if they wish.Bloomier denied that he agreed to Respondent's propos-als on arbitration and waiver of bargaining and I credithis denial. 12No other matters were agreed upon at this session; theminutes reflect no concessions by Respondent.Meeting 5, March 15, 1978For the fifth meeting, the parties met with the Federalmediator, and the Union made the following proposals:The Union reproposed its original demand that in theevent an employee does not have a paycheck forthcom-ing out of which union dues could be paid such deduc-tion will be made the following payday; the Union reas-serted its demand for an additional floating holiday; it re-duced its wage increase request to 9-percent for the firstyear, but requested a 9-percent wage increase for asecond year of the contract; it further proposed a shiftpremium of 22 cents, an insurance contribution of 100-percent on the part of Respondent (which was an in-crease of its 90-percent demand on February 23); it re-duced its demand for increased accident and sicknesscoverage, it proposed that the pension stay with theAIW plan, and it reduced its weekly accident and sick-ness benefit demand to $91 per week. The Union'sMarch 15 proposal included a second year of the con-tract with a 9-percent wage increase, a shift premium of23 cents and an increase in accident and sickness benefitto $98 a week.Mallien asked for specific union responses on Respond-ent's proposal of February 15, its initial proposal, and theminutes reflect the following: The Union stated that itopposed the unlimited right of Respondent to raisewages above stated minimums because it was afraid offavoritism. Mallien responded that he would propose anemployers' right to raise wage "on a classification oracross-the-board basis." Bloomier denied that Respond-ent made this across-the-board proposal and I credit hisdenial principally because Respondent's proposal made atthe following bargaining session, March 27, does not in-clude such a provision. The Union agreed to add "sym-pathy strike" to the existing no-strike language. Mallienadvanced the following reasons for proposing that thepension proposal be abrogated: Employees were lesslikely to spend the money because, if they invested in anIRA fund, there would be penalties imposed if theywithdraw the money; the employees could put "the IRAmoney" into annuity policies with an insurance companyand, in that way, "own" the insurance pension; and final-ly, the employees are adults and should be allowed tohandle their own money. The Union further objected toRespondent's proposed restrictive changes in the existingfuneral leave policy.Respondent proposed that a 7.5-percent wage increasebe put into effect the next pay period, and, according to12 In addition to having a demeanor far more credible than that ofMallien, I find it impossible to believe that Bloomier, or any other self-respecting union representative, would so easily give up all bargainingrights during the term of a contract.214 ATLAS METAL PARTS CO.the minutes, the Union disagreed. The minutes do notstate the reason for disagreement but Bloomier crediblytestified that he said he wanted a complete agreementbefore any wage increases were put into effect. Thecompany minutes further reflect that Bloomier statedthat he was opposed to a permanent arbitrator selectedfrom the Wisconsin Employment Relations Commission(WERC), as Respondent had initially proposed, and thatMallien pointed out that a permanent panel meant arbi-tration cases could be handled faster and cheaper sinceWERC does not charge a fee. Mallien added that if theUnion was opposed to using the WERC for arbitrators,Respondent would offer to eliminate arbitration as a finalstep of the grievance procedure and allow the right tostrike over all unresolved matters involving the meaningand/or application of the contract. The Union did notagree to this proposal either, and the matter was leftopen. The Union further objected to a 45-day limit on anarbitrator's decisions and the Company replied that itwould be willing to drop the 45-day requirement if theUnion were willing to agree to a 45-day liability limit onthe backpay that might be assessed against Respondent inany arbitration. In his testimony, Bloomier agreed thatthe minutes were essentially accurate as far as they went,but he further credibly testified that he also objected tothe 20-day time limit on the typist for typing up tran-scriptions of arbitrations as Respondent had initially pro-posed.Respondent's minutes further reflect that the Unionobjected to dropping the 24-hour notice of shift changesbut would agree to the 1977 provision being renewedwith the provision that the 24-hour notice need notapply in emergencies. The Union further objected to theproposed unlimited right of Respondent to grant meritwage increases and the Union further proposed retainingthe AIW pension fund. The minutes reflect that Mallienresponded that Respondent was opposed to the AIWpension fund because: it had no voice in its changes; theEmployer would escape responsibility under ERISA'3ifthe pension fund provision were eliminated; and the Em-ployer wanted to pay money directly to employees andlet them secure their own retirement program. No agree-ments were reached.Meeting 6, March 27, 1978The parties met again in the presence of the Federalmediator and the Union presented a proposal for a 2-yearcontract which included the following provisions: Re-spondent would withdraw all language proposals exceptthose which had previously been agreed to; dues deduc-tions would be made only from checks of pay periodsfor which the Employer had pay coming; economicbenefits for the first year would be: a wage increase of 8percent; shift premium increase to 22 cents; sickness andaccident benefit of $91; insurance premiums to be con-tributed in the same percentage as in the 1977 contract(85 percent); and a pension contribution to the AIW fundof 18 cents. For the second year there would be an 8-percent wage increase, $97 a week sickness and accident" Employee Retirement Income Security Act of 1974, 29 U.S.C. §1001.benefit and a pension contribution of 19 cents per hourworked.Respondent's representatives recessed and returnedwith the following proposals for a complete contract:"In addition to other items previously agreed," deletionof the union shop clause and inclusion of the affirmativeno-union-shop provision quoted above; deletion ofcheckoff, deletion of the definition of workday (8 hours)and workweek (40 hours, Monday through Friday, inclu-sive) from the section of the 1977 agreement which pro-vided the basis for calculation of overtime; reassertion ofthe provision regarding overtime was not for a guaranteeof overtime; reassertion of the arbitration clause in its ini-tial proposal; reassertion of its restricted jury and funeralleave pay; and reassertions of the demand that it havethe right to abolish the pension plan and institute an 18-cent-per-hour direct payment to employees in lieu there-of. Respondent proposed a 7.5-percent wage increase andfurther demanded the right to treat the wages agreedupon as minimums only. Respondent proposed a secondyear to the contract which would include a 7-percentwage increase, accident and sickness benefit increased to$91 a week, and increased payment "for IRA" to 19cents per hour.The minutes recite that Mallien pointed out that twoemployees who had quit had lost all benefits under theAIW pension fund that if they had had IRA accountsthis would not have happened. Mallien further pointedthat the Company would "like" to have accounts forthose for whom pension has accrued "frozen" but theminutes do not indicate if Mallien stated how this couldhave been done.The minutes further recite that Mallien declared thatthe parties were at impasse, and, therefore, Respondentwould on the following Monday, April 3, 1978, institutethe following: a 7-1/2-percent wage increase, pensionpayments would be made directly to the employees in-stead of the fund, and the Employer will discontinuecheckoff and enforcement of the union-shop provisionsof the contract.The minutes recite and Mallien testified that the Unionstated that 8-percent was its "bottom figure" on wages.Bloomier credibly testified that the Union never ex-pressed a "bottom figure" for wages.Meeting 7, March 30, 1978The parties met again at the Federal Mediation andConciliation Service office where Bloomier presented a2-year proposal effective March 1. For the first year ofthe contract the Union proposed a 3-percent increase today workers and 25 cents to be added to the incentiveworkers' base rate and further proposed an accident andsickness benefit of $91 a week and a 17-cent-per-hourcontribution to the AIW pension fund. For the secondyear the Union proposed a 7-1/2-percent wage increasefor all day workers and a 25-cent increase in the baserate of incentive workers. Finally, the Union proposedthat all language proposals of the Company be with-drawn.The Company withdrew to consider the Union's pro-posal and returned with its "final offer" which was for a215 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2-year contract effective April 3 providing for a 7-1/2-percent wage increase the first year with a base wage in-crease of 25 cents for the incentive workers. The Com-pany further proposed a $91 accident and sickness bene-fit and 18 cents per hour to employees "for their own in-dividual retirement account or whatever they want touse the money for." Respondent further proposed toeliminate union shop and checkoff but did not proposethat the contract include the affirmative no-union-shoplanguage. For the second year, Respondent proposed a7-1/2-percent wage increase for day workers; increase ofincentive workers' base rates by 25 cents, and "increasepayments for IRA to 19 cents an hour." Finally, Re-spondent proposed "other changes as previously agreed."The Union counterproposed a -year contract effectiveMarch 1 agreeing to the 7-1/2-percent wage increase andthe 25-cent-per-hour incentive raise and $91 accident andsickness benefit to which the parties had already agreed,but it again proposed to retain the union shop and check-off and the AIW pension fund agreement.Mallien, on behalf of Respondent, declared that theparties were at "mpasse" so that the Company was onApril 3 going to institute a 7-1/2-percent wage increaseas well as the $91 accident and sickness benefit. Mallienfurther stated that as of April 3, there would be no ob-servation of the union-shop or checkoff clause by Re-spondent, but that it would hold off on abbrogating thepension fund agreement until Respondent found out whatthe effect of the termination would be on the employees.Mallien did state that 18 cents per hour which it pro-posed to pay to the employees in lieu of the AIW pen-sion fund would be on all hours worked as opposed to alimit of 40 hours per week as Respondent had originallyproposed.Bloomier, according to the minutes, told the Companythat there would be a membership meeting on April 1,and that the employees would probably strike. Mallientestified that Bloomier did not expressly object to the im-plementation of the wage increases and there is no evi-dence that he did so except possibly for the reference tothe strike.April 1, 1978On Saturday, April 1, 1978, the membership of theCharging Party met and Bloomier reviewed for them theproposals of both sides. Bloomier told the employees thathe felt Respondent was bargaining in violation of its obli-gations under the labor laws and that the employeesshould strike because of Respondent's unfair labor prac-tices over which he intended to file charges. A majorityof the employees voted to do so.April 3, 1978On this date, Mallien and Bloomier had a phone call,subsequent to which Mallien wrote a letter to Bloomierreciting the substance of the phone call as follows: (1)the Company and the Union were in agreement thatthere would be a 2-year contract with 7-1/2-percentwage increases for each year and 25-cent-an- hour in-crease in the base rate for incentive workers; (2) effectivedate of the wage increases would be March 1; (3) the ac-cident and sickness insurance coverage would be $91 aweek; (4) the pension plan remains "as is" and "bothsides will explore other plans and IRA"; (5) the partieswere still in disagreement about continuance of thecheckoff and union-shop provisions of the contract.In his testimony Bloomier did not take issue with Mal-lien's recitation of the parties' respective positions; there-fore, it is undisputed that, as of April 3, the parties werein agreement on other issues, to wit; retention of the1977 contract's provisions on the AIW pension fund, se-niority computation, strikebound work, superseniority forbargaining committee members, and arbitration and no-strike clauses. Similarly, there was, in effect, agreementthat there were to be none of the following provisionswhich were not in the 1977 contract: affirmative no-union-shop clause; right of Respondent to treat wagerates as minimums; and Respondent's proposal for rulesof construction and waiver; and the various other regres-sive provisions in Respondent's February 15 proposalenumerated above.Respondent effectuated the 7-1/2-percent wage in-crease on April 3 and the $91 sickness and accident bene-fit on May 1.April 6, 1978The employees began a strike on April 6 which lasteduntil July II. As discussed infra, I find that the strikewas caused and prolonged by unfair labor practices ofRespondent.Meeting 8, April 20, 1978At the point of the eighth bargaining session the par-ties were still apart only on union shop and checkoff. Inthis session the Company reaffirmed its willingness toagree to continue contributions to the AIW pension fund(and explore others) and a 7-1/2-percent wage increaseeffective March 1; and the Company further agreed toreimburse strikers who had paid full premium for healthinsurance during the strike; it further agreed that therewould be loss of seniority for the strikers; and it agreedthat all employees could be returned to their specificjobs.No agreement was made at this meeting because theUnion refused to agree to deletion of the checkoff andunion-shop clauses.Meeting 9, May 1, 1978The ninth bargaining session was a brief meeting inwhich the parties again acknowledged that they werethen apart only on union security and checkoff. Mallienagain argued that Respondent was opposed to compel-ling employees to belong to the Union although it hadno objection to their doing so. The minutes do not re-flect any arguments made concerning checkoffs.Meeting 10, May 16, 1978The parties met again on this date and their respectivepositions were reiterated. There was no movement oneither side. Mallien suggested that as part of a strike set-tlement agreement, as well as the contract, a preferential216 ATLAS METAL PARTS CO.hiring agreement be worked out for the employees whoby that point had been replaced or for whom no workwas then immediately available. There was discussion ofthis proposal but no indication in Respondent's minutesof the respective positions.Meeting II, June 6, 1978At the 11th session the Union proposed to settle thestrike and the contract issues by the following proposals:(1) All workers hired during the strike would comeunder an agency-shop agreement but all other "new"(presumably meaning those hired after its termination)would be required to join the Union and all presentmembers would be required to retain their membership.(2) The Union proposed to increase wages from 7-1/2percent effective March 1, 1978, and 7-1/2 percent onMarch 1, 1979, as Respondent had proposed March 30,to 8-1/2 percent on March 1, 1978, and 8 percent onMarch 1, 1979. (3) Finally, the Union proposed that thecontract be effective March 1, 1978, and expire on April1, 1980.Mallien replied that the Union was asking for morethan it had theretofore Mallien's notes recite that Bloo-mier stated, "things had changed." Bloomier testifiedthat he pointed out as the justification for his raising theeconomic demands that the Union was making a conses-sion on union security and wanted something in return.Meeting 12, June 30, 1978The Union proposed at this meeting that the 7-1/2 per-cent granted on April 2 be made retroactive to March 1,1978, and that an additional half percent be effective onthe date the contract was effective; the Union furtherproposed an 8 percent wage increase on March 1, 1979as it proposed in the previous session. The Union pro-posed increase of the accident and sickness benefit to$95.14 Finally, and most importantly, the Union droppedits proposal to continue union shop and proposed insteada maintenance of membership clause, but the Union per-sisted in its insistence upon continuation of the checkoffprovision.Mallien replied to the Union's proposals by rejectionof the maintenance-of-membership proposal and assertedthe following demands: The inclusion of the affirmativeno-union-shop clause as originally proposed on February15; elimination of checkoff and union shop; money for"pension" payments were to be made directly to the em-ployees and not to Allied Industrial Workers' pensionplan; the Union was to pay for all damages done duringthe strike to the plant and the company property; inclu-sion of its seniority proposals which would have theeffect of eliminating time spent striking as time accruedfor seniority purposes; only a I-year contract; a provisionthat wage increases be considered minimums only andthat the employer had the right to pay in excess of thewage increase stated in the contract; demanded inclusionof its original strikebound work proposal; and inclusionof its original rules of construction and waiver clauses.14 The Union later told Mallien that this was a typographical error.but this was false as demonstrated by the fact that the $95 accident andsickness proposal reappears subsequently.(It is to be noted that Mallien did not assert any demandfor revision of the 1977 arbitration clause at this point.)As is recited by Mallien's minutes, and essentially ad-mitted by Bloomier, Bloomier replied: "The Union'sanswer is 'no' and 'you can go to hell."'Meeting 13, August 4, 1978At the 13th meeting the Union reverted to its proposalthat the wage increases would be 7-1/2 percent effectiveMarch 1, 1978, and requested another 7-1/2 percent ef-fective March 1979; it reasserted its demand for an in-crease in the accident and sickness benefit to $95; it pro-posed no break in seniority for strike time and that striketime be counted for purposes of computing seniority forpurposes of figuring vacation eligibility: the Union againproposed that maintenance of membership and checkoffbe included and that the contract expire on March 1,1980; finally, the Union proposed that employees begiven the specific jobs that they held before the strike.Respondent counterproposed a -year contract and allother of its positions of June 30 were reasserted.Meeting 14, August 29, 1978At the 14th meeting the Union advanced two propos-als which differed from its August 4 proposal only to theextent that it agreed to drop its maintenance-of-member-ship demand, but it demanded retention of the checkoffclause. The Union further reverted to its $91 per weekaccident and sickness benefit proposal.Respondent restated its August 4 proposals includingits demand that checkoff be eliminated and offered a 3-1/2 percent wage increase effective October 1, 1978. Mal-lien proposed to begin paying at the beginning of thequarter, October 1, direct payments of 17 cents per hourto employees in lieu of AIW pension fund payments.Mallien again added that the Company did not want tobe involved with ERISA as a justification for terminat-ing its participation in the AIW pension fund. As theminutes recite, Mallien said Respondent "would rathertake the money and give it directly to the people every 3months."Other matters were discussed at the meeting, includingunion objections to the foremen doing work theretoforeassigned to unit employees. The charge in Case 30-CA-4882 had been filed on August 3 alleging refusal of"proper reinstatement" of the striking employees. Thecharge expressly referred to subcontracting, but testimo-ny disclosed that the Union had included the use of su-pervisors working as a basis for that portion of thecharge.Meeting 15, September 26, 1978At the 15th meeting the Union dropped its demand fora 2-year contract, agreeing to accept a -year contracteffective on September 30, 1979, but reasserted other po-sitions taken on August 4 and August 29. Mallien repliedthat Respondent had no change of positions.217 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMeeting 17, October 12, 1978Although the parties went to the Federal Mediationoffice for the 16th "meeting," they did not meet face toface. The only significant matter reflected by the compa-ny minutes is that on this date Mallien told the mediator,in response to his inquiry, that Respondent had nochanges to make even if the Union dropped its demandfor checkoff.October 2, 1978On October 2, Respondent effectuated the 3-1/2-per-cent increase proposed on August 29. It further effectu-ated the proposal (reintroduced on June 30) to pay di-rectly to employees, in lieu of contribution to the AIWpension fund program, 18 cent per hour for a maximumof 40 hours per week.Meeting 17, October 12, 1978At the 17th meeting the Union proposed that the 7-1/2-percent wage increase effected April 3 be made retro-active to March I, on top of the October 2 increase of 3-1/2-percent. It continued to keep the same position takenon September 26 regarding pension, seniority, vacation,but withdrew its proposal regarding checkoff. It pro-posed a 25-cent-per-hour maximum on wage increasesand proposed that employees not be required to performwork of strikebound plants where the purchaser hadbeen a regular customer of the employer during the pre-ceding 5 years. It counterproposed a waiver clause limit-ed only to matters covered in the agreement.Respondent took an extensive recess and returned withthe following proposals: The contract would be effectivefrom the date of signing for a period of I year only;retain the wages in effect on that date, October 12,making no provision for retroactivity; all wages were tobe considered "minimums"; direct payments in lieu ofAIW pension fund would continue. Respondent reassert-ed its definition of seniority as time actually workedexcept for specific examples including absences not inexcess of 2 days (for example, the strike such as the oneof that year); it reproposed elimination of all supersenior-ity for bargaining committee members as in its originalproposal; and it demanded the affirmative no-union-shoplanguage. Regarding the proposal that employees not berequired to work on strikebound work except for estab-lished customers, the Company replied; as related in theposted minutes:Section 9.05 This section limits the work that theCompany may do for its customers who are in-volved in a strike. The Company has made a pro-posal for modifying 9.05 so as to allow the Compa-ny to perform work for established customers. TheUnion wants to put five-year limit on "establishedcustomers." The Company is unwilling to agree andnow counterproposes the deletion of Section 9.05 inits entirety.While Respondent had not theretofore made a propos-al to modify the management-rights clause, in this sessionof October 12, it proposed to amend the management-rights clause of the previous contract to include an un-limited right to determine whether "any of the work willbe subcontracted or performed by supervisors" and theright to make work rules unilaterally. Respondent statedas a reason for the proposals the fact that the Union hadfiled charges about and otherwise protested Respondent'suse of supervisors to perform work and certain subcon-tracting after the strike was terminated. Respondent re-submitted its original proposal regarding waiver of allbargaining rights during the term of the contract. (Re-spondent's minutes recite that this proposal had beenagreed to by the Union on March 10, but Bloomierdenied having agreed to the proposal and I credit thisdenial.) Finally, the minutes recite that the Union hadpreviously agreed to Respondent's arbitration proposaland that Respondent demanded that these be included inthe new contract. I find that there had been no agree-ment to the arbitration clauses as proposed; rather, I findthat the clauses had been withdrawn by Respondent onMarch 30 when it submitted a proposal which did not in-clude that provision.The October 12 meeting was ended with no agreementreached.Meeting 18, November 27, 1978At this session the Union resubmitted all of its October12 proposals except the following: It increased from 5 to10 of the number of years in which a purchaser couldhave been a customer of Respondent, for whom the em-ployees could be required to perform strikebound work.It agreed to Respondent's demand for waiver of all bar-gaining rights. In its submission of this date the Unionexpressly declared the arbitration sections were opendenying that any agreement had been reached thereupon.It is undisputed that before the strike there was a four-step progressive discipline procedure for absences (oralwarning, written warning, 3-day "layoff" or suspension,and discharge). It is further undisputed that some timeafter the strike (although it is unclear as to just when)Respondent eliminated the layoff step of this procedurewithout prior notice to or consulation with the Union.At the November 27 session the Union proposed that thework rules in effect March I be retained and specificallythat the layoff step of the progressive absentee disciplinebe retained. Mallien responded that Respondent wishedto establish the right to determine all work rules unilater-ally, as specified in its management-rights proposal ofSeptember 26, and specifically that it would not agree toretain the layoff step of the absentee disciplinary proce-dure.Respondent's minutes of the October 12 meeting recitethat the Union would not agree to a 1-year contractwithout another wage increase in March 1979; it wouldagree to the affirmative no-union-shop clause only ifagreement was reached on all other matters; it was un-willing to delete the strikebound work proposal; it wasunwilling to agree to the amended management-rightsclause and it proposed a 2-cent payment to be made for"wives' annuity." In his testimony Bloomier took no ex-ception to these recitations.No agreement was reached in this session.218 ATLAS METAL PARTS CO.February 6, 1978On this date Fenlon wrote Bloomier stating that Re-spondent was considering improvements: a 4-percentwage increase effective March 12; increasing shift differ-ential from 20 cents per hour, "Pension (Money for Ira)"increase from 17 cents an hour to 20 cents an hour"based on a 40 hour week"; an increase in life insurancefrom S4,000 to $10,000; payment of S7 toward the cost ofprescription safety glasses; and increased paymenttoward safety shoes from $5 to $7 an hour for not morethan one pair per year. The Company stated that insur-ance costs may have to be raised because of an increasein prices, but that the Respondent would continue to pay85 percent of the cost as it was then doing. The letterconcluded that the Company would bargain about thematters upon request.Meeting 19, February 13, 1978Respondent's minutes of the final meeting in evidencerecite that it was called to discuss the February 6 letterfrom Fenlon to Bloomier. The Union asked several ques-tions about "IRA" proposals and agreed to the wage andshift-differential increases. The Union stated that it stillwanted the AIW pension plan as opposed to directgrants of money to employees.The parties went over the respective positions; theUnion agreed to the deletion of all strikebound workproposals, but no further movement was made.At the end of this, the last, bargaining session the fol-lowing matters remained unresolved: Whether the AIWpension was going to be continued or was the money tobe paid in lieu thereof directly to the employees andwhether payments in lieu of pension, if any, would limitto 40 hours per week; the effective date of the contract;the definition of "seniority" and the effect it would haveon vacation benefits; whether any superseniority for bar-gaining committee members continued; whether the con-tract would contain Respondent's affirmative no-union-shop language; the grievance and arbitration provisions;whether the agreed-upon wage rates were to be onlyminimums with the unlimited right of the Company topay in excess of those wages being established; andwhether Respondent would have an unlimited right toestablish work rules, subcontract work, and have super-visors perform what theretofore had been work per-formed only by bargaining employees. Finally, also unre-solved was the issues of replacement of certain strikersor the reinstatement of certain strikers.March 12, 1979On March 12, Respondent implemented all of the eco-nomic changes which Fenlon had proposed to Bloomierin his letter of February 6.No further negotiating meetings were held.2. Conclusions regarding negotiationsSection 8(a)(5) of the Act establishes a duty "to enterinto discussion with an open and fair mind, and a sincerepurpose to find a basis of agreement." N.L.R.B. v.Herman Sausage Company, Inc., 275 F.2d 299, 231 (5thCir. 1960). As the Supreme Court stated in N.L.R.B. v.Insurance Agents' International Union, AFL-CIO (Pruden-tial Insurance Company of America], 361 U.S. 477, 485(1960):Collective bargaining, then, is not simply an occa-sion for purely formal meetings between manage-ment and labor, while each maintains an attitude of"take it or leave it"; it presupposes a desire to reachultimate agreement, to enter into a collective bar-gaining contract.This obligation does not compel either party to agree toa proposal or make a consession. N.L.R.B. v. AmericanNational Insurance Co., 343 U.S. 395 (1952); specifically,it does not compel agreement on checkoff, N.L.R.B. v.H. K. Porter Company, 397 U.S. 99 (1970), or otherunion-security provisions. However, the Board may, anddoes, examine the contents of the proposals put forth,for, "if the Board is not to be blinded by empty talk andby the mere surface motions of collective bargaining, itmust take some cognizance of the reasonableness of theposition taken by an employer in course of bargainingnegotiations." N.L.R.B. v. Reed & Prince ManufacturingCompany, 205 F.2d 131, 134 (Ist Cir. 1953), cert. denied346 U.S. 887.Pursuant to these principles I have considered thecourse of the bargaining. Full consideration leads me toconclude that Respondent has failed to fulfill its statutoryobligation and was, as the General Counsel alleges, en-gaging in "surface" bargaining, or bargaining without in-tention to reach agreement.To decide whether an employer has approached andremained at the bargaining table in good faith requiresdetermination of the existence or nonexistence of manyoverlapping elements including the advancement of pre-dictably unacceptable proposals,15the "reasonable-ness"'6of the justifications advanced for proposalswhich are questioned, the reintroduction of previouslyabandoned proposals which or the reneging on agree-ments previously reached, 7and the advancement ofproposals which are regressive in nature relative to thosepreviously advanced. Each of these elements is presenthere.The proposals initially advanced by the Union werealmost entirely economic. Respondent listened to the"laundry list" at the first session and then returned at thesecond with a proposal that replied to the wage demand(6.8 percent offered as against 20 percent demanded).But, in addition, it advanced its initial proposal whichwould have left only two of the sections of the priorcontract (and few of the then existing terms and condi-tions of employment) unchanged, each radically for theworse.Is Continental Insurance Co. v. NLR.B., 495 F.2d 44 (2d Cir. 1974);see also Seattle-First National Bank, 241 NLRB 753 (1979), and casescited therein.'6 See N.LR.B. v. Reed d Prince Manufacturing Company, supra."7 San Antonio Machine & Supply Corp. v. N.LR.B., 363 F2d 633 (5thCir. 1966)' NL.R.B. v. Pacific Grinding Wheel Co., 572 F.2d 1343 (9th Cir.1978).219 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTo begin with it is to be noted that Respondent pro-posed to eliminate the recitation that the parties desired a"harmonious relationship." The only reason for elimina-tion of such an innocuous statement was to serve noticethat an industrial relations war had been declared. Withthis declaration Respondent advanced proposals, accept-ance of which would have: reduced the size of the unit(by permitting arbitrary classification of any five employ-ees as excluded "students"); eliminated union shop andcheckoff (which had been extant for 20 and 10 years, re-spectively); limited pay for injuries received on the em-ployer's property; made overtime compulsory; redefined"seniority" to penalize employees for strikes; reducedrecall rights; eliminated unlimited superseniority for theemployees who were negotiating for the Union (and hadgrievance-handling duties); reduced leave-of-absencerights; made arbitration more expensive, less effectiveand nonbinding while enlarging the coverage of the no-strike clause to include sympathy and unfair labor prac-tice strikes; eliminated the existing pension fund; andgiven Respondent the unfettered right to determine andeffectuate unilaterally any changes of terms and condi-tions of employment which were not specifically men-tioned, even if the matters had not been considered, oreven known of, during negotiations.No article except those covering holidays, manage-ment rights, and insurance was left unassaulted. Even forthese it must be noted that Respondent did not expresslyreply to the Union's proposals for another holiday andanother insurance carrier and it really proposed to en-large the management rights by incorporation of variousprovisions into other sections such as shift hours, com-pulsory overtime, "normal" use of supervisors to per-form bargaining unit work, grievance investigations, andrights to unilaterally raise wage rates.Reasons for specific proposals must be examined, espe-cially those regarding union shop and checkoff sincethey were the only ones outstanding before the April 6strike.In its brief, Respondent advances the following reasonsfor its absolute insistence upon elimination of all union-security provisions:First, it is common knowledge (a) that industrialunion membership is decreasing; (b) that industrialunions are losing elections more often; (c) that thereare many more decertifications being effected; (d)that the public support for labor unions has marked-ly decreased; and (e) that labor may have lost muchof its reputed national legislative clout.Assuming the accuracy of these tactual assertions, each ispredicated upon employees' disaffection with unions, notindustrial warfare waged at the bargaining table. More-over, these were not reasons advanced (for obvious rea-sons) at the negotiating sessions herein.At the bargaining sessions Respondent advanced as thereason for elimination of checkoff that it did not wish tobe concerned with the Union's bookkeeping business; forelimination of the union-shop clause it reasoned that itbelieved that its employees should have freedom ofchoice and that it simply did not wish to agree to be aparty to such provision any longer; for the affirmativeno-union-shop proposal it advanced no reason.In regard to checkoff it is to be noted that Respondentdid deduct money for a "sunshine fund" and proposed todeduct and transmit to banks the employees' "IRAmoney." The discriminatory inconsistency belies any as-sertion of good faith. Farmers Co-Operative Gin Associ-ation, 161 NLRB 887 (1966).The union-shop agreement had been in effect for 20years and there is no evidence that there was any em-ployee defection from, or even dissatisfaction with, theUnion, no attempt (pursuant to Section 9 of the Act) torevoke the Union's authority to negotiate such a clause,and no alleged abuse of the clause by the Union. (Indeed,there was no evidence that it had never been enforced.)Therefore, Respondent's position cannot be argued asbeing oriented in any concern over the well-being or in-terests of its own employees. Moreover, viewed alongwith the simultaneous submission of the unreasoned, re-dundant, and inflammatory affirmative no-union-shopproposal, it must necessarily be concluded that the es-pousal by Respondent of a newly found, abstract philo-sophical opposition to union shop clauses is disingenous.The only reason for elimination of the pension fundRespondent advanced at bargaining was that the employ-ees could put the money into individual retirement ac-counts and it did not wish to be concerned with obliga-tions under ERISA. As discussed infra, Fenlon admittedtelling employees Kennedy and Geske that employeeswould have "ready cash that they would have creditedto their accounts." While possibly of immediate appeal toyounger employees such as Kennedy and Geske, the pro-posal would devastate older employees of earned pen-sions and, presumably, employees would worry moreabout loss of their pension than Respondent would abouthaving to comply with ERISA.Examining these additional proposals, and noting espe-cially the reasons advanced initially or subsequently forothers as I have just done, it is clear that Respondent didnot approach the bargaining table with intent to find acommon ground upon which the parties could resolvetheir differences. It approached the table with the intentto create differences. It intended to create these differ-ences by proposing to eliminate nearly every benefitwhich the employees had secured by union representa-tion and to reduce the Union itself to a vapid state.While advancement of none of these proposals consti-tutes a per se violation,19 they cumulatively demonstratethat Respondent did not "approach the bargaining tablewith an open mind and purpose to reach an agreementconsistent with the respective rights of the parties." L. L.Majure Transport Company v. N.L.R.B., 198 F.2d 735,739 (5th Cir. 1952); N.L.R.B. v. Herman's Sausage Co.,supra.Accordingly, I conclude that Respondent began itscourse of bargaining in violation of Section 8(a)(5) of thet9 Indeed, modification of the unlimited superseniority provisionwould seem imperative in view of recent case law. See Dairylea Coopera-tive, Inc., 219 NLRB 656, enfd. 531 F.2d 1162 (2d Cir. 1976). However, ifcase law was Respondent's reason, or good-faith renegotiations of theclause its objective, it is not reflected by the record herein.220 ATLAS METAL PARTS CO.Act when it advanced its initial proposal on February 15,1978.From the advancement of Respondent's initial propos-al, and at all times thereafter the negotiations consistedalmost entirely of gamesmanship20to see which, if any,of the preexisting terms and conditions of employmentwould be incorporated in any contract subsequentlysigned.On April 3, on the eve of the strike, Mallien did (tem-porarily) abandon the last of his regressive proposalsexcept elimination of union shop and checkoff and didagree to renew all other language of the contract. Spe-cially, it is to be noted that Respondent agreed to reten-tion of the AIW pension fund as well as various econom-ic concessions including a 2-year contract with 7-1/2-percent wage increase for each year and an increase inaccident and sickness coverage. However, Respondentremained adamant in its demand that, union shop andcheckoff be discontinued, and the strike ensued.On June 6, when the strike was in its second month,the Union made the first movement on the union-securityissue. It proposed that strike replacements could comeunder an agency-shop provision, but in advancing thisproposal it simultaneously asked for an increase of I per-cent above what the parties had theretofore agreed to forthe first year of the contract (with retroactivity for theperiod from March I to the April 6 strike date) and one-half percent for the second. Further movement wasmade by the Union on June 30 when it dropped its pro-posal to continue the union-shop clause and proposed in-stead a maintenance-of-membership clause.For no reason other than apparent (correct) estimationthat the Union was about to capitulate on the two issueswhich had theretofore divided the parties and further re-alization that the meager wage difference between themwas insufficient to justify avoiding agreement, Mallien,on June 30, reintroduced the proposals for an affirmativeno-union-shop-clause, elimination of the union pensionfund and institution of direct payments to the employeesof money in lieu thereof proposals which would have theeffect of eliminating time spent striking in figuring se-niority, the proposals that wages agreed upon were to betreated only as minimums, the strikebound work propos-al its rules of contruction and waiver which would haverendered arbitration nugatory (by eliminating considera-tion of past practices), and waived all rights of the Unionto bargain during the term of the contract (including theright to bargain upon matters which were not evenknown at the time the contract was consumated); that is,it reintroduced almost all of the previously withdrawnprovisions of its February 15 proposal.Although the Union thereafter capitulated on mainte-nance of membership (as well as union shop), on August'o Any doubt that Respondent was engaged in an all-too-serious gameof catch-me-if-you-can is removed by the following quotation from itsbrief wherein it comments upon one stage of the Union's collapse thusly:It is interesting to note that had the Union reached this point in itsbargaining position on April 3 instead of October 12, the partieswould have had total agreement. See, GC-14. Unfortunately, manhas not as yet devised a way to squeeze toothpaste back into a tube.This metaphor compels the conclusion that Respondent continues to con-sider "bargaining" to be an exercise in artful dodging to avoid reaching acontractual agreement with the Union.29 and, further capitulated on checkoff on October 12,Respondent's only response was to first reintroduce itsproposal for complete elimination of all superseniorityfor bargaining committee members and reintroduction ofits arbitration proposal which, as noted, had the effect ofseverely limiting an arbitrator's authority, increase theexpense of arbitration, limit all possible liability of Re-spondent to 45 days' backpay and, most importantly,remove the expression that arbitration decisions werebinding.The technique of reintroducing proposals which hadbeen taken from the table is a practice which has beenroundly condemned by the Board and the courts.21 Re-spondent cites O'Malley Lumber Company, 234 NLRB1171 (1978), for the proposition that an employer is freeto reintroduce proposals upon a finding that "its econom-ic power makes possible the negotiations of a more fa-vorable contract." O'Malley Lumber does not give theemployer a license to reintroduce proposals previouslyrejected and withdrawn any time after a strike. InO'Malley the proposals advanced by the employer werenone of the kind advanced herein; that is, none were pre-dictably unacceptable; there was no insistence on thereintroduced proposals as there was in this case; and,most importantly, Respondent herein did not reintroduceall of the predictably unacceptable proposals after a dis-covery of new economic strength; it reintroduced themonly after it appeared that agreement was near becauseof the Union's capitulation on union shop and checkoff.Another technique universally condemned by theBoard and the courts is regressive or retributive bargain-ing.22The best example of this technique is found in Re-spondent's maneuver on struck work, Section 9.05 of the1977 contract. When the parties were unable to agree onhow far the employer could go back to call a customer"established," Respondent countered with elimination ofthe existing proposal entirely and in its posting of theminutes of October 12, told the employees that disagree-ment was its reason for eliminating the provision. Thatis, Respondent was retaliating, and it wanted the employ-ees to know it was doing so. Further examples of regres-sion lie in Respondents' March 15 proposal to eliminatearbitration when the Union would not agree to the pro-posed dilution of the clause. Retribution oriented in theexercise of employees' statutory right to have chargesfiled on their behalf is found in Respondent's Proposals,and Subsequent insistence, on unlimited rights of subcon-tracting and use of supervisors to perform unit work be-cause the Union filed charges on those issues.23Finally,similarly retributive proposals are those insisted on byRespondent to redefine seniority to penalize employeesfor exercise of the statutory right to strike.24Si See N.LR.B. v. San Antonio Machine Supply Corp.. supra, andcase cited therein.aa See N.LR.B. v. Pacific Grinding Wheel Co., supra, also UnitedBrotherhood of Carpenters and Joiners of America. AFL-CIO, Local UnionNo. 1780, 244 NLRB No. 26 (1979); and Preterm. Inc., 240 NLRB 654(1970).2S See Moarkle Manufacturing Company of San Antonio, 239 NLRB1353 (1979).24 See N.L.R.B. v. Erie Resistor Corporation, 373 U.S. 221 (1963).221 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's course of conduct in these negotiationswas quite similar to the Employer's as outlined by theSecond Circuit in N.L.R.B. v. Herman Sausage Co., Inc.,supra. There the employer demanded a contract equal tothat of a competitor rather than renew or improve uponthe one then expiring. When the Union produced thecompetitor's contract the employer counterproposed re-vision of the previous contract with 26 "take away"modifications, including elimination of checkoff. TheUnion gradually capitulated on certain items but "whenthe Union met a demand, something new was added."25Here, Respondent proposed its "take away" items initial-ly, then withdrew all but two of them (checkoff andunion shop) on March 30 and April 3; then, when theUnion began to capitulate on those two items Respond-ent resubmitted and thereafter adamantly insisted uponagreements to all previously withdrawn take away itemsas well as continuing in its unyielding, unreasoned 2demand that union shop and checkoff be eliminated.There is no significant difference in the tactics utilizedby Respondent herein and the employer in Herman Sau-sage except for the fact that for a time (from April 3 toOctober 12) Respondent "in concession" feigned to agreeto withdraw its "take away" proposals and renew all1977 contract language except for union shop and check-off. Those "concessions" were more tactical than real asthey were consession only on its proposals which wouldhave eviscerated the prior contract and (directly or ulti-mately) eliminated the Union. Moreover the "conces-sions" were quickly withdrawn when the Union beganits capitulation on union shop and checkoff. As noted inHerman Sausage "to make a concession here and therecould be the very means by which to conceal a purpose-ful strategy to make bargaining futile or fail."27Upon the entire record, I find and conclude that by itscourse of conduct in negotiations Respondent failed tobargain in good faith with the Union concerning theterms and conditions of employment of employees in theunit described above. While I find that a part of thecourse conduct was Respondent's refusal to bargain con-cerning union shop and checkoff,28this resolution of theissue to no matter derogates from the admonition of theSupreme Court in H. K. Porter Co. v. N.LR.B., to theeffect that the existing statutory scheme prohibits officialcompulsion by the Board or the courts over the actualterms of the collective-bargaining agreement.I further find that the purpose of the Act requires adirective to Respondent, upon request, to resume bar-gaining with the Union in a manner consistent with therequirement of Section 8(d) of the Act.3. The unfair labor practice strikeIt is undisputed that the employees voted to strikeafter Bloomier informed them on April 1, that Respond-ent had been bargaining in bad faith and that he intendedto file charges over the matter with the National Labor26 275 F.2d at 233.t" See discussion supra.27 275 F.2d at 232.a' Queen Mary Restaurants Corporation, 219 NLRB 776 (1975), enfd.560 F.2d 403 (9th Cir. 1977); Pacific Grindine Wheel Co., Inc., supra: Mar-len Cabinets, Inc., 243 NLRB 523 (1979).Relations Board. It is true that when the employeesbegan the strike, the parties were apart only on the issuesof union shop and checkoff. However, since Respond-ent's position on these two issues was a pivotal part29ofits violative course of conduct, it must be concluded thatthe strike, at least in part, was caused by Respondent'sconduct which violated Section 8(a)(5) and (1) of theAct, and I so find and conclude.The strike continued until July II, when the Union, byletter of that date made an unconditional30offer onbehalf of the striking employees to return to work.C. Other Alleged Violations of Section 8(a)(5)1. Individual bargainingThe complaint alleges that since on or about February3, 1978, Respondent bypassed the Union and dealt direct-ly with employees. General Counsel's contentions in thisregard rests on Respondent's posting of Mallien's minutesof the bargaining session and one conversation Fenlonhad with two employees.The minutes of the bargaining sessions were composedby Mallien who dictated his notes into a portable record-er immediately after each bargaining session. The dicta-tion was then transcribed by a typist. These minutes,after being reviewed by Mallien, were posted along withany written proposals which were exchanged. While it istrue that the minutes failed fully to set forth the positionsand reasons for the positions taken by the Union, theyonly occasionally misstated those positions and the mis-statements are so sporadic that no conclusions can bedrawn that this was done by Mallien intentionally. Theminutes did make one reference to Bloomier's being un-prepared to explain one of his proposals (request forwage reviews) and they did blame the Union for delaysof minutes or hours while the Employer's representativecooled their collective heels. However, in contrast to thefacts of the cases cited by the General Counsel in hisbrief, there were no threats contained in the minutes andno demand, or even urging, that the Union or any partic-ular representative of the Union be repudiated. In fact,minutes do not urge the employees to do anything.Accordingly, I find no violation of Section 8(a)(5) inRespondent's posting of its bargaining minutes.The conversation alluded to by the General Counsel asindividual bargaining by Fenlon was conducted during aseries of "waste control" meetings. These meetingswhich also had been conducted during prior years ofbargaining were used by Respondent to explain to em-ployees the course of negotiations and positions it wastaking. Respondent also used the meetings to ask em-ployees about their work and what would help them todo it better, although there is no allegation that Respond-ent solicited grievances in these meetings.2a Indeed, as Fenlon testified, he never authorized Mallien to compro-mise on these two issues.30 Contrary to Respondent's contention, the fact that some individualemployees requested different shifts or jobs than Respondent offeredthem on or after July 17, does not render the Union's July I 1, offer "con-ditional."222 ATLAS METAL PARTS CO.The General Counsel placed in evidence the testimonyof employees Kenneth Geske and Ronald Kennedy whoattended the same meeting. Kennedy and Geske testifiedthat in addition to discussing various jobs, Fenlon statedthat he could not understand why employees would notprefer direct payments which they could use for IRApension funds rather than being covered by the AIWpension plan. They testified that Fenlon stated thatmoney would be credited to their account immediatelywhereas under the AIW plan they would have to wait 5years for any benefits to accrue to them. Fenlon ad-mitted the remarks described by Kennedy and Geske andfurther admitted telling the employees that Respondent's"pension" proposal would give them "ready cash" thatthey would have credited to an account of their own.While Fenlon did explain to Geske and Kennedy thevirtues of Respondent's proposal, the conversation fallsfar short of individual bargaining prohibited by Section8(aX5). Fenlon offered the employees nothing, he askedthem to do nothing, and the statements can be consid-ered bargaining in no sense of the word. Accordingly, Ishall recommend that this allegation of the complaint bedismissed.2. Unilateral actionsThe complaint and amendments thereto allege the fol-lowing admitted unilateral actions as independent viola-tions of Section 8(a)(5):The April 3, 1978, wage increase of 7-1/2 percent toall employees:The May 1, 1978, increase in accident and sicknessbenefit from $84 to $91 per week.The October 1, 1978, wage increase to all employeesof 3-1/2 percent.The August 1978 work rule change, suspension of thethird step in the progressive disciplinary procedures forabsences; namely, 3-day layoffs.The February 6, 1979, implementation of a generalwage increase of 4 percent.The February 6, 1979, increase of shift differentialfrom 20 cents to 22 cents per hour.The February 6, 1979, increase of life insurance cover-age from $4,000 to $10,000.The February 6, 1979, institution of payment for em-ployees' safety glasses and increase in payment from $5to $7 the allowance for safety shoes.The complaint further alleges that on or about Octo-ber 1, 1978, Respondent unilaterally instituted "a new re-tirement program for employees" and also alleges that onFebruary 6, 1979, Respondent unilaterally increased itspayments to the "IRA program" from 17 cents to 22cents.Respondent replies to each of these allegations that theactions were taken only after impasse was reached inbargaining and therefore it had a lawful right to instituteits last proposal on each of the topics. As I have foundabove, however, Respondent began its course of bargain-ing in bad faith on February 15, 1978. Since a finding of"impasse" requires antecedent good-faith bargaining,3"no impasse was reached. Rather, the actions were takensI Taft Broadcasting Co. WDAF AM-FM TV. 163 NLRB 475 (1967)only after bargaining was stalemated by Respondent'sviolative course of bargaining. Accordingly, I reject Re-spondent's defense of "impasse." It is to be further notedthat there was no bargaining at all on the institution ofthe elimination of the third step of the disciplinary proce-dure. Respondent unilaterally eliminated the step andthen proposed, and insisted upon, contractual terms me-morializing the fait accompliWith regard to the allegation that Respondent unilater-ally instituted and thereafter increased its payments to anew retirement program for employees, it is to be notedthat this allegation of the complaint is a mischaracteriza-tion of what happened. Respondent did not institute anew retirement program. As stated in its notice to em-ployees dated September 27, Respondent took the fol-lowing action:At the end of each calendar quarter (beginning withthe quarter ending September 30, 1978), each regu-lar and full-time employee who at those times has atleast I year of seniority and is then on the payroll,will receive a separate check from the company,computed on the basis of 18 cents per hour for upto 40 hours per week for hours worked during thethen-ending calendar quarter. This is in lieu of com-pany payments into the AIW Union pension plan. Itis hoped that the employees will utilize this addi-tional money for an individual retirement account("IRA") in accordance with federal tax law.This is not the institution of a pension plan. It is an insti-tution of a direct grant of moneys to employees withonly a stated hope that they take steps to secure theirown individual retirement account. Accordingly, it isconcluded that on October 1, 1978, Respondent abol-ished the pension fund then existing for its employeesand it unilaterally granted to the employees a wage in-crease of 18 cents per hour for up to 40 hours per weekworked and increased that payment to 22 cents per houron or about February 6, 1979, all in violation of Section8(a)(5) of the Act. Crest Beverage Co., Inc., 231 NLRB116 (1977), and cases cited therein.32The complaint further alleges that Respondent at sometime during this strike unilaterally subcontracted a sub-stantial amount of tool-and-die and punch-press work.The complaint further alleges that upon the terminationof the strike Respondent unilaterally and discriminatorilyrefused to return the subcontracted work to the unit.Neither the General Counsel nor Charging Party arguesthese allegations in their briefs and I find no violation inRespondent's actions in this regard. The contracting outduring the strike was nothing more than the usual em-ployer attempt to avert the economic consequences of astrike and is under no theory unlawful. There was unre-32 While the abolishment of the AIW pension fund program is not spe-cifically alleged, the action is the immediate consequence of the imple-mentation of a "new retirement" plan, as alleged in par. 12(e) of the com-plaint, and therefore "clearly falls within the ambit of the complaint."Party Cookies. Inc.. 237 NLRB 612 (1978). This is especially true wherethe employer has professed a hope that IRA accounts will be started bythe employees with the new direct payments since, the Internal RevenueCode such accounts are available only to individuals.223 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbutted testimony that Respondent had always contractedout some work in the tool-and-die department. While theGeneral Counsel placed in evidence records which dem-onstrate payments made before, during, and after thestrike for work contracted out, there is no evidence as towhen the work was done or to what extent it differed innature from Respondent's past practice. Accordingly, Ifind no violation in Respondent's failure to return workto unit employees after the strike.Finally, as unlawful unilateral action, the complaint al-leges that in late March 1978, Respondent unilaterallygave certain of its employees a bonus for high produc-tion. The testimony in this regard is that in late March1978, Fenlon made a bet with the punch-press supervi-sors that neither shift could exceed 90-percent incentiveduring any week in which the entire shift had a perfectattendance record. During I week of March, the second-shift punch-press operators did achieve this goal andFenlon paid off the supervisors. In addition, he grantedto all punch press operators on the second shift (and onesetup man who operated a punch-press for a few hoursthat week) gift certificates worth $7 at a local restuarant,apparently a chain-type steakhouse. No other employeesreceived such certificates and the grant has not been re-peated.Respondent's brief characterizes the grant of the tradecertificates as "spontaneous generosity." I agree. I findthat, assuming a theoretical violation to have occurred, itwould not effectuate the policies of the Act to issue re-medial order upon this isolated action of Respondent.Accordingly, I shall recommend that this allegation ofthe complaint be dismissed.3. Refusal to furnish informationThe complaint alleges that since on or about August 4,1978, Respondent has refused to furnish the Union infor-mation concerning subcontracting. By letter of August 4,from Bloomier to Fenlon, the Union requested, in writ-ing, certain information which was furnished. Additional-ly, as Bloomier's letter states: "The Union further re-quests to know whether the company has contracted outwork, to whom and for how long. We are further re-questing copies of any agreement of subcontracting."Mallien replied by letter dated August 7, in which hestated that he would furnish other information requestedby the Union but, "with respect to contracting out work,the company has done this for many years."The issue of subcontracting was vital not only to thenegotiations outlined above but also the replacement ofreturning employees such as Behling discussed below.Respondent makes no argument that the information isnot relevant and necessary to the performance of theUnion's duties as collective-bargaining representative. Infact, Respondent does not address this allegation of thecomplaint in its brief at all. Since it is not disputed thatRespondent did in fact refuse to furnish this information,which I find was relevant and necessary to the Union'sstatutory functions of collective-bargaining and griev-ance handling, I find that Respondent's refusal to furnishsaid information was violative of Section 8(a)(5) of theAct. Specifically regarding information about subcon-tracts allegedly affecting striking employees, see WallaceMetal Products, Inc., 244 NLRB No. 10 (1979); see alsoN.L.R.B. v. Acme Industrial Tool Co., 385 U.S. 432;Markle Manufacturing Co. of San Antonio, 239 NLRB1142 (1979).D. Alleged Discrimination Against StrikersI. John CarsonThe complaint alleges that on or about July 17, andAugust 11, Respondent refused to assign returning strikerJohn Carson to the second shift in order to discourageemployees from engaging in activities on behalf of theUnion in violation of Section 8(aX5) of the Act.33Beforethe strike Carson had been a punch-press operator andpunch setup man on the first shift. Carson had been apast president of the Union and actively participated inthe strike from April 6 through July 11. Carson was notreinstated on July 17 along with some other returningstrikers, but on August 11 he received a letter fromFenlon instructing him to report to work as a utilityman-janitor, suggesting that he take it and wait for a betterpaying job when it became open. When Carson reported,Teufel told him that there was no job open as a utilityman-janitor but he could have a punch-press operator'sjob. Carson asked for a second-shift job as opposed tothe first-shift job which Teufel offered. When asked whyhe requested a second-shift job, Carson replied that hewanted to avoid personal animosity toward him fromFenton. (If there was such animosity, evidence thereofwas not placed in the record.) Teufel denied Carson's re-quest, but the following week Teufel recalled employeeHoffemyer to work the second shift as a punch-press op-erator without offering the shift to Carson.In regard to the reason the employer refused to allowCarson to transfer to the second shift, Company Negotia-tor and Attorney James C. Mallien, who advised Re-spondent in various reinstatement matters, testified:"Well, we felt that we didn't have adequate supervisionto permit Carson to work on the second shift and therewas not much supervision and Carson had been involvedin some very serious threats. He told somebody he wasgoing to kill them in the course of the strike. And wefelt that we better have him on the first shift where wecould keep an eye on him."Carson admitted that during the strike he said loudlyin the presence of an employee who was attempting tocross the picket line that he did not care if such employ-ees got their head bashed in. This statement was made inthe presence of several other employees.34There is noevidence that Respondent would have granted Carson'srequest to transfer to second shift for any reason otherthan his threat upon the life of the nonstriking employee.Since the admitted threat by Carson was not activityprotected by the Act, no violation can be based on Re-13 It is to be noted that this is not an allegation that Respondent un-lawfully refused to reinstate Carson after unconditional offer to return towork was made on his behalf. It is essentially an allegation that, afterCarson was offered reinstatement, he requested transfer to the secondshift and that request was denied because of discriminatory motivation.'4 Over this incident Carson pleaded nol contendre to a Wisconsincharge of threatening the life of another person.224 ATLAS METAL PARTS CO.spondent's actions in this regard. Accordingly, I shallrecommend this allegation of the complaint be dismissed.2. Donald BehlingThe complaint alleges that on or about July 17 andJuly 26, Respondent discriminatorily refused to reinstatereturning striker Donald Behling to his former classifica-tion in the tool-and-die department and further allegesthat on or about August 24, 1978, Respondent discrimin-atorily refused, and continues to refuse, to consider Behl-ing for a truckdriver's position, all in order to discourageemployees from engaging in activities on behalf of theUnion in violation of Section 8(a)(3).Behling has been employed by Respondent for about17 years. He started out as a tool-and-die maker appren-tice and was promoted 4 years later to the position oftool-and-die maker which was one of the highest paidclassifications in the bargaining unit. Behling was a unionsignatory to the 1977 contract and was chairman of the1978 bargaining committee and attended all but one ofthe negotiations sessions for the 1978 contract. As tool-and-die maker Behling "did everything from sharpeningdies, anything that was asked to do, we did in the toolroom ...including sharpening dies, repairing dies,building dies, this type of situation, and die grinding."For all such work he was paid diemaker's rate. Twoother employees, Francis Carl Tom and Russel Haffel-meyer, worked with Behling in the toolroom. On July25, Behling was called back to work as a janitor-utilityman doing mostly sweeping and maintenance-type work.Behling worked as such from July 28 until September 10,when he was placed in the toolroom and classified as adie grinder.Sometime in late August, while Behling was workingas a janitor, he made an application for transfer to a jobas truckdriver for which there was then a vacancy.35Behling was denied his request to transfer to the truck-driver's job. At the September 8 negotiating session,Mallien told the Union the denial was being made be-cause Behling had constantly been "bad mouthing" theCompany and would not make a good "ambassador." Atthe hearing the only "bad mouthing" ascribed to Behlingby Fenlon were statements he made during 1977 and1978 negotiating meetings.Respondent introduced no evidence of any type to ac-tivity by Behling during the course of the negotiationswhich could be considered unprotected by the Act.Since his participation in negotiations was plainly pro-tected by the Act, whether Respondent considered it"bad mouthing" or not, the refusal to assign Behling thetruckdriving job based thereon is a violation of Section8(a)3) and (1) of the Act and I so find and conclude. Atthe hearing Fenlon feebly advanced further excuses fornot granting the truck driving job to Behling. First, hecontended that Respondent did not know whether Behl-ing had the proper driver's license because his (17-yearold) application did not reflect it. However, Behling wasnot asked if his application was currently, or ever was,36 Behling was paid $5.28 per hour as "utility man-janitor"; with the 7-1/2-percent increase of April 3, as a truckdriver, he would have made$5.51 per hour.accurate. Fenlon also stated that Behling was sometimesabsent on Mondays, but his record of absenteeism wasnot introduced by Respondent and Fenlon conceded thatBehling was never disciplined for absences. Accordingly,I find these belated excuses to be frivolous afterthoughts,and not a defense to the allegation. Finally, at the hear-ing, Fenlon advanced another reason for denying thetruckdriving job to Behling which deserves separate con-sideration. Fenlon testified: "I'll add one thing, that hisactions on the picket line-we thought that he should besupervised a little more closely rather than have him outin the streets distributing our products." Picket line ac-tivity is generally protected, and the duty of going for-ward with evidence of conduct which would remove themantle of statutory protection is upon Respondent if,upon such alleged misconduct, it bases its poststrike em-ployment decisions. Rubin Brothers Footwear, Inc., 99NLRB 610 (1952). Respondent adduced no evidence ofsuch misconduct, further fortifying my conclusion thatthe refusal to grant Behling the truckdriving job was dis-crimination in violation of Section 8(a)(3) and (1) of theAct.After being denied the truckdriving job, Behling con-tinued working as utilityman-janitor until he was re-turned to the toolroom on September 10. During thestrike Respondent contracted out all the tool-and-diework which it could. Before the strike, Behling and em-ployee Francis Carl Tom were classified as tool-and-diemakers and no employee was classified as a die grinderalthough they regularly did die grinding work. They,along with employee Russell Haffelmeyer (whose classi-fication is not disclosed by the record) performed all thetoolroom work. The toolroom foreman, Gotlieb Kellen,was contractually prohibited from performing eithergrinding or diemaking work. After the strike, until Behl-ing was returned to the tool-room on September 10, thework was performed by employee Richard Quilan, whowas hired during the strike from his sweeping job onSeptember 10, he was reclassified as a die grinder andpaid the rate for that job which was less than that of die-maker.36Only when Behling was assigned specific die-making tasks was he paid at the diemaker's rate. It wasBehling's undisputed testimony that before the strike hewas paid the diemaker's rate, whether he was diemakingor die grinding.As I have found infra, the strike from April 6 to July11, was caused and prolonged by Respondent's unfairlabor practices. Therefore, Respondent had a duty to re-instate Behling upon his unconditional application, dis-charging if necessary any replacement who was hiredduring the strike. Given the factor that the strike wascaused by unfair labor practices of Respondent, the onlydefense left for the refusal to reinstate Behling is that hisjob was lawfully abolished.Respondent contends that the need for a full-time die-maker was eliminated because during the strike it beganto use a new type of die which could not be fabricated in'6 Under the expired contract, diemakers received 6.33 per hour; thestated rate for the die grinder job, when it was filled, was $5.27 per hour.As discussed infra, all subsequent raises in wages were on a percentagebasis, so the differences would remain constant.225 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe shop, so the work necessarily had to be contractedout. The evidence of this change in die use, in terms ofvolume and nature, is solely Fenlon's bare testimonywhich I find to be insufficient to meet Respondent'sburden of proving that the job had, in fact, been abol-ished with introduction of a new die. Also, if the job wasabolished by subcontracting, the abolishment was accom-plished without notice to or consultation with the Unionin violation of Section 8(a)(5) of the Act, and thereforenot done lawfully.Since the record is insufficient to conclude that the jobwas, in fact, abolished, the conclusion is left that all Re-spondent did was delay reinstatement of Behling untilSeptember 10, and then reduced him to the rate of a diegrinder from that of a diemaker, a difference of $1.06 perhour. This is so because before the strike, Behling wasthen the diemaker's rate, whether he was diemaking ordie grinding. Given the failure of Respondent to provethe job was lawfully abolished the only differentiatingfactor proven by this record is the strike and Behling'sparticipation in it, a basis prohibited by Section 8(a)(3)and (1) of the Act.In summary, I find and conclude that in violation ofSection 8(a)(3) and (1) of the Act, Respondent delayedBehling's reinstatement from July 17 until September 10,upon which latter date it unlawfully reduced Behling'swages by $1.06 per hour, and further that during theperiod in which Behling's reinstatement was being de-layed, Respondent unlawfully refused to consider himfor the position of truckdriver. Therefore, Respondentshall be ordered to increase Behling's wages to that of adiemaker and make him whole for any loss he sufferedby reason of the delay37in reinstatement and the subse-quent reduction of his wage rate. Since the diemaker jobpaid $1.13 more per hour than the truckdriving job, it isunlikely that Behling would have preferred to keep thetruckdriving job over the diemaking job. However, theremay be desirable overtime involved or reasons personalto Behling which could cause him to do so. Therefore, itshall be ordered that Behling be given nondiscrimina-tory38consideration for the truckdriver's job and, if of-fered, the option of choosing which job he prefers, andhe shall be given a reasonable amount of time to makehis selection.3. Other strikersThe complaint alleges that "on or about July 17, 1978,Respondent failed and refused to reemploy and reinstatethe striking employees to their former or substantiallyequivalent positions of employment" after they made un-conditional offers to return to work on July 11. Re-spondent denied this paragraph of the complaint, but theGeneral Counsel put into evidence no testimony regard-ing a refusal to reinstate any employee except Behling.37 At minimum, it must be concluded that this delay was "undue" sothere is no purpose served in attempting a reasonable accommodation be-tween the interests of the employee in returning to work as quickly aspossible and the employer's need to effectuate that return in an orderlymanner; accordingly, the 5-day grace period usually afforded employersshall not apply. Newport News Shipbuilding & Dry Dock Company, 236NLRB 1637 (1978).3a Of course, if Behling is disqualified from the job solely because oflawful considerations, Respondent is not required to offer it to him.At the hearing the General Counsel indicated that hethought that the issue of which other employees weredenied reinstatement should be left to the compliancestage of this case. I disagree. The issue was drawn by thepleadings. The alleged refusal to reinstate strikers wasthe violation, not the remedy. The burden of proving theallegation was upon the General Counsel, and I find thathe failed to do so. Accordingly, I shall recommend thatthis allegation of the complaint be dismissed.39IV. THE EFFECT OF THE UNFAIR LABOR PRACTICEUPON COMMERCEThe activities of Respondent, set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor pratices I shall recommend that it cease and desisttherefrom and that it take certain affirmative action de-signed to effectuate the policies of the Act. I shall orderRespondent to meet, upon request, with the Union andbargain collectively concerning rates of pay, wages,hours of employment, and other terms and conditions ofemployment of the employees in the unit found appropri-ate herein and, if agreement is reached, embody it in asigned contract. It is further appropriate to order Re-spondent to honor the terms of the expired contract untilimpasse or a new contract is reached. United ContractorsInc., et al., 244 NLRB No. 13 (1979). I shall furtherorder Respondent to make whole its employees for anylosses they may have incurred by its unilateral elimina-tion of the AIW pension fund. (However, in no event arethe employees to be compelled to remit to Respondentthe moneys they have received in lieu of Respondent'scontribution to that pension fund.) Respondent shall befurther ordered to make all pension contributions as re-quired by the contract that expired March 1, 1978, to theextent that such contributions have not been made, andto continue such contributions until Respondent negoti-ates in good faith with the Union to a new contract or toan impasse. Crest Beverage Co., supra. I shall further rec-ommend that Respondent be required to make wholeemployee Donald Behling for the discrimination againsthim in the manner specified in section II, (D),(2), abovewith interest computed thereon in the manner proscribedin F. W. Woolworth Company, 90 NLRB 289 (1950), andFlorida Steel Corporation, 231 NLRB 651 (1977); see,generally, Isis Plumbing & Heating Co., 138 NLRB 716(1962). For the reasons set forth in M.F.A. Milling Com-pany, 170 NLRB 1079 (1968), enfd. 463 F.2d 953 (D.C.Cir. 1972), I shall recommend that Respondent reimburse39 Compare MCC Pacific Valves, A Unir of Mark Controls Corporation,244 NLRB No. 138 (1979), where the matter was left to the compliancestage only because the General Counsel was erroneously precluded frompresenting evidence on the issue.226 ATLAS METAL PARTS CO.the employee-members of the union negotiating commit-tee for the wages lost, if any, while attending past nego-tiating sessions with interest thereon to be calculated inthe same manner as stated above. K-Mart Corporation,242 NLRB 855 (1979).CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The following unit is appropriate for the purposesof collective bargaining:All employees of Respondent excluding executives,supervisors, foremen, professional employees, officeclerical employees, draftsmen, all other employeeswho have the right to hire and fire and dischargeand certain temporary employees not to exceed five(5) in number, which are defined as summer studenthelp for a period not to exceed ninety (90) days.4. At all times material herein the Union has been theexclusive collective-bargaining representative of the em-ployees in the unit described in paragraph 3 of this sec-tion.5. Since on or about February 15, 1978, and continuingthereafter to date, Respondent has, by the following actsand conduct, refused to bargain collectively in good faithconcerning wages, hours of employment, and otherterms and conditions of employment for the employeesin the unit described above in violation of Section 8(a)(5)of the Act.(a) Its overall conduct in negotiations beginning onFebruary 15, 1978.(b) By unilateral changes in wages and other terms andconditions of employment.(c) By failing and refusing to furnish the Union withinformation regarding subcontracting.6. The strike which began on or about April 6, 1978,was caused and prolonged by the unfair labor practicesof Respondent in its overall course of bargaining and itsunilateral actions taken before July 11, 1978.7. By discriminating against employee Donald Behling,by delaying his reinstatement, reducing his wage rate,and refusing to consider him for transfer from the posi-tion of janitor to that of truckdriver, Respondent hasviolated Section 8(aX3) and (1) of the Act.8. By threatening an employee with more onerousworking conditions if he filed a grievance, and by discri-minatorily instructing employees not to talk about theUnion, Respondent has interfered with, restrained, andcoerced its employees in the exercise of rights guaran-teed by Section 7 of the Act, and thereby has engaged inunfair labor practices within the meaning of Section8(a)(l) of the Act.9. The above unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7, of the Act.10. The General Counsel has proved no other allega-tions of the complaint.Upon the basis of the foregoing findings of fact andconclusions of law and pursuant to Section 10(c) of theNational Labor Relations Act, as amended, I herebyissue the following recommended:ORDER40The Respondent, Atlas Metal Parts Co., Inc., Wauke-sha, Wisconsin, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Refusing to bargain collectively with the Union,upon request, as the exclusive representative of employ-ees in the following appropriate bargaining unit:All employees of Respondent excluding executives,supervisors, foremen, professional employees, officeclerical employees, draftsmen, all other employeeswho have the right to hire, and fire and dischargeand certain temporary employess not to exceed five(5) in number, which are defined as summer studenthelp for a period not to exceed ninety (90) days.(b) Discouraging membership in Local 806, Interna-tional Union, Allied Industrial Workers of America,AFL-CIO, or any other labor organization, by delayingreinstatement of employees, reducing wages of employ-ees, denying job opportunities to employees, or other-wise discriminating against employees for engaging in aprotected strike or other lawful union or concerted ac-tivities for the purposes of mutual aid and protection.(c) Threatening employees with the assignment ofmore onerous working conditions if they filed griev-ances.(d) Instructing employees not to talk about the Unionon Respondent's premises during working time in ab-sence of a valid no-solicitation rule.(e) In any other manner interfering with, restraining,or coercing employees in the exercise of rights guaran-teed them by Section 7 of the National Labor RelationsAct, as amended.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Upon request, bargain in good faith with Local806, International Union, Allied Industrial Workers ofAmerica, AFL-CIO, as the exclusive bargaining repre-sentative of the employees in the unit described aboveand, if an understanding is reached, embody such under-standing in a written, signed contract.(b) Honor the provisions of the contract which expiredon March , 1978, until impasse or a new contract isreached.(c) Make whole the employees in the above-describedunit for any losses they may have incurred by reason ofRespondent's unilateral discontinuance of their pensionplan and pay all pension contributions as required by thebargaining contract that expired on March 1, 1978, to the'0 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recemmended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings. conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.227 DECISIONS OF NATIONAL LABOR RELATIONS BOARDextent that such contributions have not been made, andcontinue making such payments until Respondent negoti-ates in good faith with the Union a new agreement or toan impasse. However, in no event shall the employees berequired to remit monies paid to them in lieu of contribu-tions to the pension plan Respondent discontinued un-lawfully.(d) Furnish to the above-named labor organization theinformation requested concerning the use of subcontrac-tors.(e) Make whole, with interest, Donald Behling, forlosses he may have incurred by reason of the delay in re-instating him from July 11 to September 10, 1978, thesubsequent reduction of his wage rate, and the refusal togive him consideration for the job of truckdriver.(f) Make whole each employee member of the negoti-ating committee of the Union for earnings lost while at-tending past bargaining sessions with interest thereuponin the manner prescribed by Isis Plumbing & Heating Co.and Florida Steel Corporation, supra.(g) Post at its Waukesha, Wisconsin, facility copies ofthe attached notice marked "Appendix."4' Copies of said4" In the event this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted bynotice on forms furnished by the Regional Director forRegion 30, shall, after being duly signed by Respondent'sauthorized representative, be posted immediately uponreceipt thereof and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(h) Notify the Regional Director for Region 30, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.Order of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."228